 



EXHIBIT 10.1
FINAL
CONFIDENTIAL TREATMENT REQUESTED
Manufacturing Services Agreement
January 4, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE 1
    1  
 
       
INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 Currency
    6  
1.3 Sections and Headings
    7  
1.4 Singular Terms
    7  
1.5 Schedules
    7  
 
       
ARTICLE 2
    7  
 
       
PATHEON’S MANUFACTURING RESPONSIBILITIES
    7  
 
       
2.1 Manufacturing Services
    7  
2.2 Active Material Yield
    11  
 
       
ARTICLE 3
    13  
 
       
AVANIR’S OBLIGATIONS
    13  
 
       
3.1 Payment
    13  
3.2 Active Materials
    13  
 
       
ARTICLE 4
    13  
 
       
CONVERSION FEES AND COMPONENT/PACKAGING MATERIAL COSTS
    13  
 
       
4.1 First Year Pricing
    13  
4.2 Subsequent Years’ Pricing
    13  
4.3 Adjustments to Pricing
    15  
4.4 Adjustments Due to Technical Changes
    16  
4.5 Multi-Country Packaging Requirements
    17  
 
       
ARTICLE 5
    17  
 
       
ORDERS, SHIPMENT, INVOICING, PAYMENT
    17  
 
       
5.1 Orders and Forecasts
    17  
5.2 Reliance by Patheon
    18  
5.3 Minimum Orders
    19  
5.4 Shipments
    19  
5.5 Scheduled Shipment Dates and Late Shipments
    20  
5.6 Invoices and Payment
    21    
ARTICLE 6
    21  

- i -



--------------------------------------------------------------------------------



 



         
PRODUCT CLAIMS AND RECALLS
    21  
 
       
6.1 Product Claims
    21  
6.2 Product Recalls and Returns
    22  
6.3 Patheon’s Responsibility for Defective and Recalled Products
    23  
6.4 Disposition of Defective or Recalled Products
    24  
6.5 Customer Questions and Complaints
    24  
 
       
ARTICLE 7
    24  
 
       
7.1 Quarterly Review
    24  
7.2 Governmental Agencies
    25  
7.3 Records and Accounting by Patheon
    25  
7.4 Inspections
    25  
7.5 Access
    25  
7.6 Reports
    26  
7.7 FDA Filings
    26  
7.8 Continuous Improvement
    27  
7.9 Further Actions
    27  
7.10 Disaster Recovery Plan
    27  
 
       
ARTICLE 8
    28  
 
       
TERM AND TERMINATION
    28  
 
       
8.1 Initial Term
    28  
8.2 Termination for Cause
    28  
8.3 Product Discontinuation
    28  
8.4 Obligations on Termination
    29  
8.5 Continuation of Performance
    30  
8.6 Transition Subsequent to Termination
    30  
 
       
ARTICLE 9
    31  
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
    31  
 
       
9.1 Authority
    31  
9.2 Avanir Warranties
    31  
9.3 Patheon Warranties
    32  
9.4 Debarred Persons
    33  
9.5 Permits
    33  
9.6 No Warranty
    33  
 
       
ARTICLE 10
    33  
 
       
REMEDIES AND INDEMNITIES
    33  
 
       
10.1 Consequential Damages
    33  
10.2 Maximum Liability
    33  

- ii -



--------------------------------------------------------------------------------



 



         
10.3 Patheon
    34  
10.4 Avanir
    34  
10.5 Indemnification Procedure
    35  
10.6 Reasonable Allocation of Risk
    36  
 
       
ARTICLE 11
    36  
 
       
CONFIDENTIALITY
    36  
 
       
11.1 Confidentiality
    36  
11.2 Confidentiality Exceptions
    37  
11.3 Authorized Disclosure
    37  
11.4 Return Of Confidential Information
    37  
11.5 Equitable Relief
    38  
 
       
ARTICLE 12
    38  
 
       
DISPUTE RESOLUTION
    38  
 
       
12.1 Commercial Disputes
    38  
12.2 Technical Dispute Resolution
    38  
12.3 Arbitration
    39  
 
       
ARTICLE 13
    39  
 
       
MISCELLANEOUS
    39  
 
       
13.1 Intellectual Property
    39  
13.2 Inventions
    40  
13.3 Assistance
    41  
13.4 Trademarks and Trade Names
    41  
13.5 Insurance
    41  
13.6 Independent Contractors
    42  
13.7 No Waiver
    42  
13.8 Assignment
    42  
13.9 Force Majeure
    43  
13.10 Additional Product
    43  
13.11 Notices
    43  
13.12 No Publicity
    44  
13.13 Severability
    45  
13.14 Entire Agreement
    45  
13.15 Other Terms
    45  
13.16 No Third Party Benefit or Right
    45  
13.17 Execution in Counterparts
    45  
13.18 Governing Law
    46  

- iii -



--------------------------------------------------------------------------------



 



FINAL
MANUFACTURING SERVICES AGREEMENT
     THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) made as of the 4th
day of January, 2006.
     B E T W E E N:
PATHEON INC.,
a corporation existing under the laws of Canada,
(hereinafter referred to as “Patheon”),
- and -
AVANIR PHARMACEUTICALS,
a corporation existing under the laws of California,
(hereinafter referred to as “Avanir”).
          WHEREAS, Patheon is a provider of outsourced drug manufacturing
services to pharmaceutical and biotechnology companies;
          WHEREAS, Avanir seeks to retain a contract manufacturer to manufacture
and supply commercial quantities of pharmaceutical product;
          WHEREAS, Patheon possesses substantial resources, experience, and
expertise in the manufacture of pharmaceutical products; and
          WHEREAS, the parties mutually desire to enter into an agreement for
the commercial manufacture and supply of Avanir’s product;
          THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred
and the obligations assumed herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:
ARTICLE 1
INTERPRETATION
   1.1 Definitions.
          The following terms shall, unless the context otherwise requires, have
the respective meanings set out below and grammatical variations of such terms
shall have corresponding meanings:

 



--------------------------------------------------------------------------------



 



“Active Materials” means the active pharmaceutical ingredients listed on
Schedule D hereto.
“Active Material Reimbursement Value” means the value to be attributed to the
Active Materials for the purposes of Section 2.2 of this Agreement, as set forth
in Schedule I hereto.
“Affiliate” means:

  (a)   a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or    
(b)   a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or     (c)   a business
entity, the controlling interest of which is directly or indirectly common to
the majority ownership of a party to this Agreement.

     For the purposes of this definition, “control” means as to an entity,
(a) direct or indirect ownership of 50% or more of the voting interests or other
ownership interests in the entity in question; (b) direct or indirect ownership
of 50% or more of the interest in the income of the entity in question; or
(c) possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of the entity in question (whether through
ownership of securities or other ownership interests, by contract or otherwise).
“Annual Volume” means the volume of Product to be manufactured in any Year of
this Agreement as set forth in Schedule B hereto.
“Applicable Laws” means all laws, statutes, ordinances, codes, rules,
regulations, guidelines, and procedures enacted or made by an Authority,
including, without limitation, the FDA and any applicable foreign regulatory
authority, that are in force during the term of this Agreement, and in each case
only to the extent applicable to the subject matter of, or the performance by
the parties of their respective obligations under, this Agreement, which shall
include, but not be limited to, laws relating to the environment and health and
safety. For purposes of this Agreement, “Applicable Laws” will include, without
limitation, the FFDCA, the regulations promulgated thereunder (including,
without limitation, those regulations currently contained in Title 21 of the
Code of Federal Regulations), and other rules and regulations promulgated under
the FFDCA relating to the manufacture of pharmaceutical products; and equivalent
laws, regulations and standards promulgated by an Authority that may assert
jurisdiction over the Product or any applicable Patheon manufacturing
facilities; cGMP, including the FDA’s Guidance for Industry, Manufacturing,
Processing or Holding Active Pharmaceutical Ingredients, March 1998, and any
updates thereto; and the FDA’s regulations for drug establishment registration.

- 2 -



--------------------------------------------------------------------------------



 



“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
supra-national, national, regional federal, state, provincial, county or
municipal and having jurisdiction over the Product.
“Batch” means a specific quantity of Product that is manufactured according to a
single manufacturing order.
“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the Province of Ontario, Canada or the state of California,
U.S.A.
“Certificates Of Compliance” means (a) the certificate of analysis confirming
the identity, strength, quality and purity of each invoiced Batch of Product to
which it pertains (together with any certificate of analysis pertaining to the
Active Materials contained in such Batch), (b) the certificate of compliance
confirming that the each invoiced Batch of Product was manufactured, tested,
stored and supplied by Patheon in compliance with this Agreement, including
without limitation the Specifications, GMP and Applicable Laws, and (c) such
other certificates and confirmations as described in the Quality Agreement, each
such certificate signed by an authorized signatory of Patheon.
“cGMPs” means current good manufacturing practices as applicable in (a) Canada
under Division 2 of Part C of the Food and Drug Regulations (Canada), (b) the
European Union under EC Directive 91/356/EEC or (c) the United States of America
as described in: Parts 210 and 211 of Title 21 of the United States Code of
Federal Regulations, and the requirements imposed thereunder by Health Canada,
the European Union or the FDA, together with the latest Health Canada, European
Union or FDA guidance and like documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time.
“Commencement Date” means the first day upon which the Manufacturing Services
shall commence, which shall be on or about January 9, 2006.
“Components” means, collectively, all excipients and inactive ingredients
required to be used in order to produce the Products in accordance with the
Specifications, other than the Active Materials and Packaging Materials.
“Confidential Information” means all non-public, proprietary or confidential
disclosures, know-how, data, and technical, financial and other information of
any nature whatsoever (in any form or media) regarding a party’s technology,
intellectual property, inventions, customers, prospective customers (including
lists of customers and prospective customers), methods of operation,
manufacturing, scientific, engineering and clinical methods and processes,
programs and databases, patents and designs, billing rates, billing procedures,
vendors and suppliers, business methods, finances, management, or any other
business information relating to such party (whether constituting a trade secret
or

- 3 -



--------------------------------------------------------------------------------



 



proprietary or otherwise) which has value to such party and is treated by such
party as being confidential.
“Deficiency Notice” shall have the meaning ascribed thereto in Section 6.1(a).
“FDA” means the United States government department known as the Food and Drug
Administration, and any successor thereto.
“FFDCA” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Section 321 et
seq., as amended.
“Firm Orders” has the meaning specified in Section 5.1(b).
“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate.
“INDA” means an “Investigational New Drug Application.”
“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyright and industrial designs.
“Invention” means information relating to any innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, whether or not written or otherwise
fixed in any form or medium, regardless of the media on which it is contained
and whether or not patentable or copyrightable.
“Inventory” means all inventories of Components, Packaging Materials and
work-in-process produced or held by Patheon in connection with the manufacture
of the Products but, for greater certainty, does not include the Active
Materials.
“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority.
“Manufacturing Services” means the manufacturing, quality control, quality
assurance and stability testing, packaging and related services, as contemplated
in this Agreement, required to produce Products from Active Materials,
Components and Packaging Materials.

- 4 -



--------------------------------------------------------------------------------



 



“Manufacturing Site” means the facility owned and operated by Patheon that is
located at *** .
“Minimum Annual Volume” means the minimum Annual Volume for which Product
pricing is provided as shown in Schedule B attached hereto.
“Minimum Run Quantity” means the minimum number of Batches of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule B
hereto.
“NDA” means a “New Drug Application” filed with the FDA for marketing approval
for a pharmaceutical product.
“Packaging Materials” means all packaging materials (including labels, product
inserts and other labelling for the Products), required to be used in order to
produce the Products in accordance with the Specifications.
“Products” means fully-manufactured pharmaceutical products containing Active
Materials and other Components, as more particularly described in the
Specifications and on Schedule A hereto.
“Quality Agreement” means the agreement to be entered into between the parties
hereto, following the Effective Date but reasonably in advance of the
Commencement Date, and relating to the obligations of the parties regarding
procedures to assure the identity, strength, purity and quality of the Products,
which agreement shall be substantially in the form attached hereto as
Schedule G.
“Recall” means any action (i) by Avanir to recover title to or possession of
quantities of the Products sold or shipped to Third Parties (including, without
limitation, the voluntary withdrawal of Products from the market); or (ii) by
any Authority to detain or destroy any of the Products. Recall will also include
any action by either party to refrain from selling or shipping quantities of the
Products to Third Parties which would have been subject to a Recall if sold or
shipped.
“Regulatory Approval” means, with respect to a national or multinational
jurisdiction, any approvals, licenses, registrations, or authorizations
necessary for the manufacture (where relevant), marketing and sale of the
Product in such nation or jurisdiction.
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 5 -



--------------------------------------------------------------------------------



 



“Specifications” means the file, for each Product, which is provided by Avanir
to Patheon in accordance with the procedures listed in Schedule A hereto and
which contains documents relating to such Product, including, without
limitation:

  (a)   specifications for Active Materials and Components;     (b)  
manufacturing protocols, directions and processes specifications, directions and
processes testing methodologies, environmental, health and safety information
relating to the Product including material safety data sheets;     (c)  
shipping and storage requirements;     (d)   all environmental, health and
safety information relating to the Product including material safety data
sheets. and     (e)   the finished Product specifications and packaging
specifications and shipping requirements for each Product;     (f)   all
applicable portions of any regulatory filings made by Avanir with the FDA
(including INDA’s and NDA’s) for the Product;

all as updated, amended and revised from time to time by Avanir in accordance
with the terms of this Agreement.
“Substantial Efforts” shall mean each Party shall work together with the other
Parties in good faith and a spirit of cooperation in making such reasonably
prompt, substantial and persistent efforts in order to achieve the intent and
purposes of this Agreement, but “Substantial Efforts” does not require any
person or entity to take any extraordinary or unusual actions in the particular
circumstances.
“Technical Dispute” has the meaning specified in Section 12.2.
“Territory” means in the geographic area of the United States of America.
“Third Party” means any individual or entity other than Patheon or Avanir or
their respective Affiliates.
“Third Party Rights” means the Intellectual Property of any Third Party.
“Year” means in the first year of this Agreement the period from the
Commencement Date up to and including December 31, 2006, and thereafter shall
mean a calendar year.
   1.2 Currency.
          Unless otherwise indicated, all monetary amounts are expressed in this
Agreement in the lawful currency of the United States of America.

- 6 -



--------------------------------------------------------------------------------



 



   1.3 Sections and Headings.
          The division of this Agreement into Articles, sections, subsections
and Schedules and the insertion of headings are for convenience of reference
only and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section, Schedule or the
provision hereof.
   1.4 Singular Terms.
          Except as otherwise expressly provided herein or unless the context
otherwise requires, all references to the singular shall include the plural and
vice versa.
   1.5 Schedules.
          The following Schedules are attached to, incorporated in and form part
of this Agreement:

         
Schedule A
  -   Procedure for Shipment & Acceptance of Product Specifications
Schedule B
  -   Annual Volume, Run Quantity & Fees
Schedule C
  -   Stability Testing
Schedule D
  -   Active Materials
Schedule E
  -   Batch Numbering & Expiration Dates
Schedule F
  -   Technical Dispute Resolution
Schedule G
  -   Quality Agreement
Schedule H
  -   Shipping Logistics Protocol
Schedule I
  -   Active Material Reimbursement Value
Schedule J
  -   Quarterly Active Material Inventory Report
Schedule K
  -   Report of Annual Active Material Inventory Reconciliation and Calculation
of Actual Annual Yield
Schedule L
  -   Form of Work Order

ARTICLE 2
PATHEON’S MANUFACTURING RESPONSIBILITIES
  2.1 Manufacturing Services.
          Patheon shall provide the Manufacturing Services for the Territory for
the fees specified in Schedules B and C in order to produce Products for Avanir.
Patheon may change the Manufacturing Site for the Products only with the prior
written consent of Avanir, such consent not to be unreasonably withheld. If
Manufacturing Services have not commenced within

- 7 -



--------------------------------------------------------------------------------



 



12 months of the date of execution of this Agreement Patheon reserves the right
to amend the fees set out in Schedules B and C. Avanir shall purchase (i) in the
first Year, not less than [ *** ]% of its entire requirement of Products for
sale in the Territory from Patheon pursuant to the terms of this Agreement,
(ii) in the second Year, not less than [***]% of its entire requirement of
Products for sale in the Territory and (iii) in the third Year, and thereafter,
not less than [***]% of its entire requirement of Products for sale in the
Territory. Avanir shall give Patheon a minimum of [***] months prior written
notice of any activities intended to shift manufacturing of any Product to
Avanir or to a third party manufacturer. In providing the Manufacturing
Services, Patheon shall perform each of the following services

  (a)   Conversion of Active Materials and Components. Patheon shall convert
Active Materials and Components into Products.     (b)   Quality Control and
Quality Assurance. Patheon shall perform the quality control and quality
assurance testing specified in the Quality Agreement. Each time Patheon ships
Products to Avanir, it shall provide Avanir with a certificate of analysis that
sets out the test results for each Batch of Products, and that certifies that
such Batch has been evaluated by Patheon’s Quality Control/Quality Assurance
department and that the Products comply with the Specifications. Patheon will
conduct all such testing in accordance with the procedures and using the
analytical testing methodologies set forth in the Specifications and the Quality
Agreement.     (c)   Components & Active Materials. Patheon shall purchase and
test all Components (with the exception of those that are supplied by Avanir) at
Patheon’s expense and the Active Materials at Avanir’s expense, in each such
case as specified by the Specifications.     (d)   Stability Testing. Patheon
shall conduct stability testing on the Products in accordance with the protocols
set out in the Specifications for the separate fees specified in Schedule C.
Patheon shall not make any changes to these testing protocols without prior
written approval from Avanir. In the event that any Batch of Products fails
stability testing, Patheon and Avanir shall jointly determine the proceedings
and methods to be undertaken to investigate the causes of such failure,
including which party shall bear the cost of such investigation, provided that
Patheon shall not be liable for any such costs unless there has been a failure
by it to provide the Manufacturing Services in accordance with the
Specifications,

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 8 -



--------------------------------------------------------------------------------



 



      cGMPs and Applicable Laws. Patheon will provide any and all data and
results relating to the stability testing upon request by Avanir.     (e)  
Packaging. Patheon shall package the Products with labels, product inserts and
other packaging as set out in the Specifications. In addition, Patheon shall
make arrangements for and implement the imprinting of Batch numbers and
expiration dates for each Product shipped. Such Batch numbers and expiration
dates shall be affixed on the Products and on the shipping carton of each
Product as outlined in the Specifications and as required by cGMPs. The system
used by Patheon for Batch numbering and expiration dates is detailed in
Schedule E hereto. Avanir may, in its sole discretion, make changes to labels,
product inserts and other packaging for the Products, which changes shall be
submitted by Avanir to all applicable governmental agencies and other third
parties responsible for the approval of the Products. Patheon’s name shall not
appear on the label or anywhere else on the Products unless: (i) required by any
Laws; or (ii) Patheon expressly consents to such use of its name in writing.    
(f)   Active Materials, Components and Packaging Materials Importing. Patheon
and Avanir will cooperate and provide such assistance and information to each
other as may be reasonably necessary to permit the import of the Active
Materials, Components and Packaging Materials into Canada, including, without
limitation, the value of the Active Materials calculated in accordance with
Section 46 of the Customs Act (Canada). Each party shall ensure that the
information provided in connection with this Section 2.1(f) is accurate and
shall bear any costs, expenses and damages (including, without limitation, any
fines and penalties) which the other party may incur as a result of the
inaccuracy of such information. Patheon will conduct chemical identity testing
for all Active Materials received at the Manufacturing Site. Patheon will
conduct full release testing of all Active Materials received at the
Manufacturing Site in accordance with the procedures and using the analytical
testing methodologies set forth in the Specifications and the Quality Agreement.
Patheon will promptly notify Avanir in writing of any failure of the Active
Materials to conform to the Specifications for same, and any other problem it
may identify with the Active Materials detected during the inspection and
testing process. All testing required will be managed by Patheon to meet the
production schedules and delivery dates as determined by Patheon’s acceptance of
Firm Orders submitted by Avanir.     (g)   Bill Back Items. The expenses in
respect of all third party supplier fees for the purchase of columns, standards,
tooling, PAPR suits (where applicable) and other project specific items
necessary for Patheon to perform the Manufacturing Services, and which are not
included as Components or Packaging Materials, shall be charged to Avanir at
Patheon’s costs.

- 9 -



--------------------------------------------------------------------------------



 



  (h)   Manufacturing Equipment. Except as otherwise agreed to by the parties in
writing, Patheon shall be solely responsible for all costs associated with (a)
purchasing and maintaining the equipment used by Patheon at the Manufacturing
Site to manufacture the Products (the “Manufacturing Equipment”); and (b) hiring
personnel to maintain the Manufacturing Equipment necessary to comply with its
obligations under this Agreement.     (i)   Storage. Patheon will store the
Active Materials at Patheon’s storage facility at the Manufacturing Site with
due care and attention to the requirements set forth in the Specifications and
in accordance with GMP and Applicable Laws so as to protect such Active
Materials from loss or damage. Patheon shall maintain adequate storage for the
Active Materials while at the Manufacturing Site and Patheon shall not store
finished Products with Active Materials or Components on the same pallet.
Patheon will ensure that, while Active Materials and finished Products are in
storage, they do not become subject to any lien or other security interest
securing any obligation owed or alleged to be owed by Patheon to any person or
entity. Subject to Patheon’s liability for loss of Active Materials as set forth
in Section 2.2(d), and Patheon’s maximum liability set forth in Sections 10.1,
10.2, Patheon shall be responsible for any loss or damage to the finished
Product while stored at the Manufacturing Site prior to shipment of such
Products to Avanir in accordance with Section 5.4. Patheon will notify Avanir in
writing if an amount in excess *** of Active Materials is damaged, lost or
otherwise rendered unusable at any one time during storage as soon as
practicable following such incident.     (j)   Manufacturing Site. Patheon will
manufacture Product at the Manufacturing Site. Patheon will not manufacture any
Product in any other facility without first obtaining Avanir’s prior written
consent.     (k)   Validation Batches. Patheon shall manufacture validation
batches of Product for Avanir as described and agreed to by the parties in a
work order substantially in the form attached hereto as Schedule L, which shall
include the fees payable by Avanir for such services. Avanir agrees that
provided Patheon has manufactured the validation batches in accordance with the
Specifications, cGMPs and Applicable Laws, (i) Avanir shall have no right to
reject any Product from a validation batch under Section 6.1, and (ii) Avanir
shall assume all risk, liability and responsibility for such Product, including,
without limitation, financial and regulatory liability, and full responsibility
for any recall thereof.

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 10 -



--------------------------------------------------------------------------------



 



     2.2 Active Material Yield.
          (a) Reporting. Patheon shall provide Avanir with a monthly inventory
report for each Active Material held by Patheon in accordance with the inventory
report form annexed hereto as Schedule J, which shall contain the following
information for such quarter:
Quantity Received: The total quantity of Active Material that complies with the
Specifications and is received at a Manufacturing Site during the applicable
period.
Quantity Dispensed: The total quantity of Active Material dispensed at a
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Material
that complies with the Specifications and is held at the beginning of the
applicable period, less the inventory of Active Material that complies with the
Specifications and is held at the end of such period. The Quantity Dispensed
shall only include Active Material received and dispensed in connection with
commercial manufacturing of Products and, for certainty, shall not include any
Active Materials received or dispensed in connection with technical transfer
activities or development activities during the applicable period, including,
without limitation, any regulatory, stability, validation or test Batches
manufactured during the applicable period.
Quantity Converted: The total amount of Active Material contained in the
Products produced with the Quantity Dispensed (including any additional Products
produced in accordance with Section 6.1 or 6.2), delivered by Patheon, and not
rejected, recalled or returned in accordance with Section 6.1 or 6.2 as a result
of a failure by Patheon to provide Manufacturing Services in accordance with the
Specifications, cGMPs and Applicable Laws. For greater certainty, the Quality
Converted shall take into account any potency calculations which have been done
by Patheon to determine the appropriate amount of Active Material required to
manufacture the Products.
Within 60 days after the end of each Year, Patheon shall prepare an annual
reconciliation of Active Materials in accordance with the reconciliation report
form annexed hereto as Schedule K including the calculation of the “Actual
Annual Yield” or “AAY” for the Product at the Manufacturing Site during the
Year, which AAY is the percentage of the Quantity Dispensed that was converted
to Products and is calculated as follows:
Quantity Converted during the Year
Quantity Dispensed during the Year

- 11 -



--------------------------------------------------------------------------------



 



          (b) Shortfall Calculation. If the Actual Annual Yield falls more than
[ *** ] percent below the respective Target Yield in a Year, then the shortfall
for such Year (the “Shortfall”) shall be determined based on the following
calculation:
          [(Target Yield ) – [***]% – AAY] * Active Material Reimbursement Value
* Quantity Dispensed
The Shortfall shall be disclosed by Patheon on the reconciliation report
prepared in the form annexed hereto as Schedule K.
For the purposes of calculating the Shortfall, the “Target Yield” for each Year
shall be determined as follows:

  1)   For commercial Batches manufactured by Patheon in the first Year of this
Agreement, the Target Yield shall be equal to the average yield of all Batches
of Product manufactured by Patheon in the first Year.     2)   For commercial
Batches manufactured by Patheon in the second Year and each Year thereafter, the
Target Yield shall be mutually agreed upon by the parties after Patheon has
produced a minimum of twenty-five commercial production Batches of Product
(collectively, the “Target Yield Determination Batches”) pursuant to this
Agreement; provided, however, that the Target Yield Determination Batches shall
not include any batches that, in the parties’ mutual and reasonable judgment,
were produced in production runs that were adversely affected by technical
difficulties or involving an extraordinary loss of Active Material. Thereafter,
Patheon shall strive to maintain Actual Annual Yield levels for each Product
above the applicable Target Yield.

          (c) Reimbursement. Patheon shall reimburse Avanir for any Shortfall in
a Year. Each payment under this Section 2.2 shall be summarized on the
reconciliation report prepared in the form attached hereto as Schedule K and
shall be paid within *** calendar days following the end of each Year.
          (d) Liability for Active Materials and Maximum Reimbursement Value.
Under no circumstances shall Patheon be liable for any loss or damage to the
Active Materials for any reason other than as expressly set forth in this
Section 2.2 and Section 2.1(i). Notwithstanding the foregoing provisions of this
Section 2.2, Patheon’s liability for Active Materials calculated in accordance
with this Section 2.2 for any Product in a Year shall be subject to, and shall
not exceed the maximum liability cap agreed to by the parties in Section 10.2.
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 12 -



--------------------------------------------------------------------------------



 



          (e) No Material Breach. It shall not constitute a material breach of
this Agreement by Patheon, for the purposes of Section 8.2(a), if the Actual
Annual Yield is less that the Target Yield.
ARTICLE 3
AVANIR’S OBLIGATIONS
     3.1 Payment.
Pursuant to the terms of this Agreement, Avanir shall pay Patheon for the
provision of the Manufacturing Services according to the fees specified in
Schedules B and C hereto (such fees being subject to adjustment in accordance
with the terms hereof).
     3.2 Active Materials.
               Avanir shall at its sole cost and expense, deliver the Active
Materials to Patheon in sufficient quantities and at such times to facilitate
the provision of the Manufacturing Services by Patheon, which Active Materials
shall be held by Patheon on behalf of Avanir on the terms and subject to the
conditions herein contained. The parties acknowledge and agree that title to the
Active Materials shall at all times belong to and remain the property of Avanir.
Patheon agrees that any Active Materials received by it shall only be used by
Patheon to provide the Manufacturing Services.
ARTICLE 4
CONVERSION FEES AND COMPONENT/PACKAGING MATERIAL COSTS
     4.1 First Year Pricing.
               The fees for the Manufacturing Services (which fees include
Component or Packaging Material costs) for the first Year are listed in
Schedules B and C and are subject to the adjustments set forth in Section 4.3.
     4.2 Subsequent Years’ Pricing.
               The fees for the Manufacturing Services provided pursuant to the
terms of this Agreement during any period following the first Year of this
Agreement shall be determined in accordance with the following:

  (a)   Manufacturing, Component and Packaging Material Costs. On each Yearly
anniversary of this Agreement, Patheon shall be entitled to request an
adjustment to the fees (i) for Manufacturing Services in respect of the Products
to reflect inflation in accordance with the procedures below; and (ii) for
Component or Packaging Material costs to pass on the actual amount of any
increase or decrease in such costs.

- 13 -



--------------------------------------------------------------------------------



 



  (b)   Annual Forecast. To the extent that Patheon reasonably determines that
the projections contained in the rolling forecast provided pursuant to
Section 5.1(a) necessitate that an adjustment be made to the Manufacturing
Services fees in respect of any Product for such Year, Patheon shall be entitled
to request an appropriate price adjustment.     (c)   Pricing Basis. Avanir
acknowledges that the fee for Manufacturing Services in respect of a Product in
any Year is quoted based upon the Minimum Run Quantity and Annual Volume per
Product specified in Schedule B or thereafter specified in the forecast provided
pursuant to clause (b) of this Section 4.2 for the Year and is subject to change
if the specified Minimum Run Quantity changes or if the Annual Volume is not
met. For greater certainty, if Patheon and Avanir agree that the Minimum Run
Quantity in respect of a Product shall be reduced whether as a result of a
decrease in estimated annual volume or otherwise and, as a result of such
reduction, Patheon’s fees for services relating to such Product on a per unit
basis, then Patheon shall be entitled to an increase in the fee for
Manufacturing Services in respect of such Product by an amount sufficient to
absorb such increase.     (d)   In connection with a fee adjustment pursuant to
clause (a) of this Section 4.2, Patheon shall deliver to Avanir by not later
than October 1st of each Year a revised Schedule B in draft form and a statement
outlining the percentage increase in the US Producer Price Index for Industry:
Pharmaceutical Preparations Series ID: PCU2834# (N), as published by the U.S.
Department of Labor, Bureau of Labor Statistics at
http://www.bls.gov/news.release/ppi upon which such fee adjustment is based;
provided that any fee adjustment will not be more than (1) the increase in the
most recent calendar year Producer Price Index, Industry: Pharmaceutical
Preparations or (2) [ *** ]% per Year. In connection with all fee adjustment
requests pursuant to clauses (b) and (c) of this Section 4.2 and subject to
Section 4.3(d), Patheon shall deliver to Avanir by not later than October 1st of
each Year a revised Schedule B in draft form. Upon delivery of such a request,
each of Avanir and Patheon shall forthwith use all reasonable efforts to agree
on a revised fee for the Manufacturing Services in respect of each affected
Product and Schedule B shall be amended accordingly. Such revised fee shall be
effective with respect to any Product delivered after the end of the then
current Year.

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 14 -



--------------------------------------------------------------------------------



 



     4.3 Adjustments to Pricing.
               During any Year of this Agreement, the fees set out in Schedule B
shall be subject to adjustment in accordance with the following:

  (a)   Volume Reduction & Increases.         If at any time, and from time to
time, Patheon determines (but no more than once per Year), acting reasonably,
and based on the forecasts and Firm Orders received from Avanir, that the
current Minimum Run Quantities (including, without limitation, any permanent
reductions in volumes) relating to a specific Product will constitute less than
the Minimum Annual Volume for that Product specified in Schedule B hereto or, if
applicable, any revised Minimum Annual Volume hereinafter agreed to by the
parties, then Patheon shall be entitled to request an adjustment to the fee for
Manufacturing Services in respect of that Product to reflect the increased costs
that Patheon will incur as a result of the reduced volumes. To the extent that
the fee for Manufacturing Services in respect of a Product has been previously
adjusted pursuant to this clause (a) to reflect reduced volumes, the adjustment
provided in this clause (a) shall operate based on the fees attributed to such
Product at the time the last of such adjustments were made.     (b)  
Extraordinary Increases in Component or Packaging Material Costs. If at any time
market conditions result in Patheon’s cost of Components or Packaging Materials
being materially greater than normal forecasted increases, then Patheon shall be
entitled to an adjustment to the fee for Manufacturing Services in respect of
any affected Product to compensate it for such increased Component or Packaging
Material costs. For the purposes of this clause (b), changes materially greater
than normal forecasted increases shall be considered to have occurred if:
(i) the cost of a Component or Packaging Material increases by [ *** ]% of the
cost for that Component or Packaging Material upon which the most recent fee
quote was based; or (ii) the aggregate cost for all Components and Packaging
Materials required to manufacture a Product increases by [***]% of the total
Component and Packaging Material costs for such Product upon which the most
recent fee quote was based. To the extent that Component and Packaging Material
costs have been previously adjusted pursuant to Section 4.2 or this clause
(b) to reflect an increase in the cost of one or more Components or Packaging
Materials, the adjustments provided for in (i) and (ii) above shall operate
based only on the

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 15 -



--------------------------------------------------------------------------------



 



      actual materiel costs attributed to such Component(s) or Packaging
Material(s) since the time the last of such adjustments were made.     (c)   In
connection with a fee adjustment request pursuant to this Section 4.3 and
subject to subsection (d), Patheon shall deliver to Avanir a revised Schedule B.
Upon delivery of such a request, each of Avanir and Patheon shall forthwith use
all Substantial Efforts to agree on a revised fee for the Manufacturing Services
in respect of each affected Product and Schedule B shall be amended accordingly.
If the parties are unable to reach agreement concerning adjustments to the
Price, such dispute will be resolved in accordance with Article 12. Until such
time as dispute is resolved the price per Product will be the most current
mutually agreed upon Price.     (d)   Patheon shall make available to Avanir
such budgetary pricing information or other supporting documentation reasonably
sufficient to demonstrate that a price adjustment pursuant to Section 4.2(b) or
(c) or Section 4.3 is justified. If such information is subject to
confidentiality obligations which prevents disclosure directly to Avanir,
Patheon shall make such information available to Avanir’s external auditors who
shall (i) maintain such information in confidence pursuant to a confidentiality
agreement to be entered into directly with Patheon, and (ii) provided the
auditor’s mandate is limited to providing confirmation of the accuracy of the
information provided by Patheon in support of its requested fee adjustment.

     4.4 Adjustments Due to Technical Changes.
               Amendments to the Specifications or the Quality Agreement
requested by Avanir will only be implemented following a technical and cost
review by Patheon and are subject to Avanir and Patheon reaching agreement as to
revisions, if any, to the fees specified in Schedules B or C necessitated by any
such amendment. Amendments to the Specifications, the Quality Agreement or the
Manufacturing Site requested by Patheon will only be implemented following the
approval of Avanir, such approval not to be unreasonably withheld. If Avanir
accepts a proposed fee change, the proposed change in the Specifications shall
be implemented, and the fee change shall become effective only with respect to
those orders of Products that are manufactured in accordance with the revised
Specifications. In addition, Avanir agrees to purchase, at Patheon’s cost
therefor (including all costs incurred by Patheon in connection with the
purchase and handling of such Inventory), all Inventory utilized under the “old”
Specifications and purchased or maintained by Patheon in order to fill Firm
Orders or in accordance with Section 5.2, to the extent that such Inventory can
no longer be utilized under the revised Specifications. Open purchase orders for
Components and Packaging Materials no longer required under any revised
Specifications that were placed by Patheon with suppliers in order to fill Firm
Orders, or in accordance with Section 5.2 shall be cancelled by Patheon, where
possible. Patheon shall also use commercially reasonable efforts to return,
where possible, Components and Packaging Materials utilized under the “old”
Specifications and purchased by

- 16 -



--------------------------------------------------------------------------------



 



Patheon in order to fill Firm Orders or in accordance with Section 5.2. Where
the cancellation of an open purchase order or the return of Components or
Packaging Materials is subject to a cancellation penalty or restocking charge,
Patheon shall initially pay such cancellation penalty or restocking charge and
be reimbursed for such costs by Avanir.
     4.5 Multi-Country Packaging Requirements.
               If and when Avanir decides that it wishes to have Patheon
manufacture the Product for countries in addition to the Territory covered by
this Agreement, then Avanir shall inform Patheon of the packaging requirements
for each new country and Patheon shall prepare a quotation for consideration by
Avanir of the additional Component and Packaging Material costs, if any, and the
change over fees for the Product destined for such new country. The agreed
additional packaging requirements and related packaging costs and change over
fees shall be set out in a written amendment to this Agreement.
ARTICLE 5
ORDERS, SHIPMENT, INVOICING, PAYMENT
     5.1 Orders and Forecasts.
          (a) Rolling Forecasts. Concurrent with the execution of this
Agreement, Avanir shall provide Patheon with a written non-binding 18 month
rolling forecast of the volume of each Product that Avanir then anticipates will
be required to be produced and delivered to Avanir during each month of that
18 month period. Such forecast will be updated by Avanir monthly on or before
the 10th day of each calendar month on a rolling 18 month basis and updated
forthwith upon Avanir determining that the volumes contemplated in the most
recent of such forecasts has changed by more than 20%. The most recent 18 month
forecast shall prevail. Such Forecast will be provided to Patheon for estimation
purpose only and will not be construed as Avanir’s commitment to purchase any
part of the Products in such forecast.
          (b) Firm Orders. With the exception of the first purchase order
(relating to validation batches for which Patheon has already purchased
Components and Packaging Materials in accordance with the terms of the letter
agreement between the parties dated August 18, 2005), subsequent purchase orders
will be handled as follows: On or before the 10th day of each calendar month,
Avanir shall issue firm written purchase orders (“Firm Orders”) for the Products
to be produced and delivered to Avanir on a date not less than three months from
the first day of the calendar month immediately following the date that the Firm
Order is submitted. Such Firm Orders submitted to Patheon shall specify Avanir’s
purchase order number, quantities by Product type, monthly delivery schedule and
any other elements necessary to ensure the timely production and shipment of the
Products. The quantities of Products ordered in such written orders shall be
firm and binding on Avanir and shall not be subject to reduction by Avanir.
Subject to Section 5.5, Patheon will manufacture and supply the Product in the

- 17 -



--------------------------------------------------------------------------------



 



quantities and by the delivery dates set forth in the applicable purchase order
accepted by Patheon.
          (c) Three Year Forecast. On or before the 10th day of October of each
Year, Avanir shall provide Patheon with a written non-binding three-year
forecast (broken down by quarters for the second and third years of the
forecast) of the volume of each Product Avanir then anticipates will be required
to be produced and delivered to Avanir during the three-year period.
          (d) Launch Period. For a period of 6 months following the date the
Product is commercially available to the public (the “Launch Period”), Avanir
may request an increase in the volume of Product initially ordered by Avanir.
Patheon shall use efforts, comparable to the efforts it would use for its other
clients, to accommodate Avanir’s request for such an increase in volume during
the Launch Period, subject to the availability of Components and Packaging
Materials, and receipt from Avanir of all Active Materials required to
manufacture such an increase. For greater certainty, Patheon shall not be
obligated to purchase excess Components or Packaging Materials in anticipation
of Avanir’s request to increase volume as provided in this section, unless the
parties have expressly agreed to Patheon’s purchase of such excess Components or
Packaging Materials in accordance with Section 5.2.
     5.2 Reliance by Patheon.
          Avanir understands and acknowledges that Patheon will rely on the Firm
Orders and rolling forecasts submitted pursuant to Sections 5.1(a) and (b) in
ordering the Components and Packaging Materials required to meet such Firm
Orders. In addition, Avanir understands that to ensure an orderly supply of such
Components and Packaging Materials, it may be desirable for Patheon to purchase
such Components and Packaging Materials in sufficient volumes to meet the
production requirements for Products during part or all of the forecasted
periods referred to in Section 5.1(a) or to meet the production requirements of
any longer period agreed to by Patheon and Avanir. Accordingly, Avanir
authorizes Patheon to purchase Components and Packaging Materials in order to
satisfy the production requirements for Products for the first six months
contemplated in the most recent forecast provided by Avanir pursuant to
Section 5.1(a) and agrees that Patheon may make such other purchases of
Components and Packaging Materials to meet production requirements during such
longer periods as may be agreed to in writing from time to time by Avanir at the
request of Patheon or Avanir. Patheon shall manage the use of Components and
Packaging Materials in accordance with cGMP “First in-first out” (FIFO) rules.
If Components or Packaging Materials ordered by Patheon pursuant to Firm Orders
or this Section 5.2 are not included in finished Products purchased by Avanir
within six months after the forecasted month in respect of which such purchases
have been made (or such longer period as the parties may agree) (“Dated
Components and Packaging Materials”) or if such Components or Packaging
Materials have expired during such period (“Expired Components and Packaging
Materials”), then Avanir shall pay to Patheon its costs therefor (including all
costs incurred by Patheon in connection with the purchase and handling of such
Dated and Expired Components and Packaging Materials. Patheon shall use
commercially reasonable efforts to return Dated Components and Packaging
Materials or use

- 18 -



--------------------------------------------------------------------------------



 



Dated Components and Packaging Materials for Third Party products manufactured
by Patheon. In the event Dated Components and Packaging Materials are returned
to the supplier for which Patheon receives a credit or refund, Avanir will
receive a credit equal to the credit or refund received by Patheon from its
supplier for such returned Dated Components and Packaging Materials and any
restocking penalties or other charges which may apply. In the event Dated
Components and Packaging Materials are incorporated into Products subsequently
purchased by Avanir or into Third Party products manufactured by Patheon and
subsequently purchased by a Third Party, Avanir will receive credit for any
costs of such Dated Components and Packaging Materials previously paid to
Patheon by Avanir. Avanir acknowledges and agrees that Patheon’s ability to
disclose information regarding a Component or Packaging Material may be limited
by obligations of confidentiality between Patheon and its supplier(s). In such a
case, Patheon shall use commercially reasonable efforts to obtain its supplier’s
consent to disclose such information and Avanir agrees to provide such supplier
with reasonable assurances as may reasonably be requested by the supplier in a
confidentiality agreement, or such other written document intended to protect
the confidentiality of supplier’s sensitive information.
     5.3 Minimum Orders.
                    Avanir may only order Products in volumes no less than the
Minimum Run Quantities set out in Schedule B.
     5.4 Shipments.

  (a)   Shipments of Products shall be made in accordance with Schedule H unless
otherwise mutually agreed. Risk of loss or of damage to Products shall remain
with Patheon until Products are loaded onto the carrier’s vehicle by Patheon for
shipment at the shipping point at which time risk of loss or damage shall
transfer to Avanir. Patheon shall, in accordance with Avanir’s instructions and
as agent for Avanir, (i) arrange for shipping to be paid by Avanir and (ii) at
Avanir’s risk and expense, obtain any export license or other official
authorization necessary to export the Products. Avanir shall arrange for
insurance and shall select the freight carrier used by Patheon to ship Products
and may monitor Patheon’s shipping and freight practices as they pertain to this
Agreement. Products shall be transported in accordance with the Specifications.
    (b)   Firm Orders shall specify the requested shipment dates for the Product
and Patheon shall use commercially reasonable efforts to meet those dates and
quantities, subject to Avanir satisfying its obligations in respect of such Firm
Orders including, without limitation, providing the Active Materials. If Patheon
learns that there may be a late shipment, Patheon shall promptly notify Avanir,
and Patheon and Avanir shall cooperate to ensure that such late shipment is
completed as soon as possible following the requested shipment date. Patheon
may, at its sole discretion, produce Product up to, but not beyond sixty
(60) days prior to the requested shipment date in order to accommodate
fluctuations in production demands, provided that Patheon shall be responsible
for the

- 19 -



--------------------------------------------------------------------------------



 



      warehousing of such Product until the shipment date specified in the
applicable Firm Order.     (c)   Upon completion of manufacturing, packaging and
testing of Product pursuant to each purchase order, Patheon will deliver to
Avanir by electronic means quality documentation for such Product manufactured
pursuant to such purchase order as specified in the Quality Agreement, including
without limitation, the Certificates of Compliance in respect of such purchase
order and, if requested by Avanir, completed Batch production records
(collectively, the “Pre-shipping Documentation”). Patheon acknowledges and
agrees that Avanir will be responsible, at all times, for the final release of
the Product, which Avanir shall perform in accordance with the terms and
timelines set out in the Quality Agreement. Patheon will not ship any Product
until Avanir has notified Patheon in writing that it has completed its final
release. Concurrent with the shipment of each purchase order of Product, Patheon
will deliver to Avanir any applicable documentation corresponding to such
shipment and such other documentation and information as may be necessary or
desirable for complying with import, export, and customs laws, regulations and
like requirements, as applicable.

     5.5 Scheduled Shipment Dates and Late Shipments.

  (a)   Patheon shall notify Avanir within five (5) days of receipt of Avanir’s
purchase order for Products if the delivery date stipulated by Avanir in such
purchase order needs to change before it can be accepted by Patheon. The
delivery date ultimately agreed to by the parties (the “Scheduled Shipment
Date”) shall be reflected on the purchase order accepted by Patheon.     (b)  
If Patheon anticipates that a Batch of Products will not be shipped on its
Scheduled Shipment Date, Patheon shall immediately notify Avanir and the parties
shall confer by telephone, as soon as possible, but no later than ten (10) days
after such notification to discuss the facts surrounding the missed delivery
date and any issues which may need to be addressed to avoid further missed
delivery dates.     (c)   In the event that Patheon fails to ship *** shipments
of Products within a *** period on a timely basis in accordance with the
Scheduled Shipment Date (“Late Shipments”), for any reason (other than a force
majeure), then Avanir may, at its option, require that a meeting be immediately
scheduled between Patheon and

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 20 -



--------------------------------------------------------------------------------



 



      Avanir’s senior operating management to adopt a mutually agreeable plan to
prevent any further Late Shipments. If senior operating management is unable to
agree on a plan within fifteen (15) days from their initial meeting, the matter
shall be escalated to Patheon and Avanir’s senior management for resolution. If
the parties are unable to arrive at a mutually acceptable resolution to the
issue of Late Shipments within a further fifteen (15) day period, Avanir will no
longer be bound by the purchase requirements of Section 2.1.

     5.6 Invoices and Payment.
                    Invoices shall be sent by fax or email to such fax number or
email address as may be provided by Avanir in writing from time to time. All
invoices will be dated as of the date of the facsimile or the email as noted in
the foregoing sentence and not any earlier date. Patheon shall also submit to
Avanir, with each shipment of Products, a duplicate copy of the invoice covering
such shipment. Patheon shall also provide Avanir with an invoice covering any
Inventory, Components or Packaging Materials which are to be purchased by
Patheon pursuant to the terms of this Agreement. Each such invoice shall, to the
extent applicable, identify Avanir purchase order number, Product numbers, names
and quantities, unit price, freight charges and the total amount to be remitted
by Avanir. Avanir shall pay all such invoices within 30 days of the date
thereof. Each party shall make all payments due to the other party under this
Agreement in US Dollars by cheque made payable to the other party or by wire
transfer of immediately available funds to such account notified by the
receiving party from time to time to the other party in writing.
ARTICLE 6
PRODUCT CLAIMS AND RECALLS
     6.1 Product Claims.
          (a) Product Claims. Avanir has the right to reject any portion of any
shipment of Products that deviates from the Specifications or cGMPs, without
invalidating any remainder of such shipment. Avanir shall inspect the Products
manufactured by Patheon upon receipt thereof and shall give Patheon written
notice (a “Deficiency Notice”) of all claims for Products that deviate from the
Specifications or cGMPs within 30 days after Avanir’s receipt thereof (or, in
the case of any defects not reasonably susceptible to discovery upon receipt of
the Product, within 30 days after discovery thereof by Avanir, but in no event
after the expiration date of the Product). Should Avanir fail to provide Patheon
with the Deficiency Notice within the applicable 30–day period, then the
delivery shall be deemed to have been accepted by Avanir on the 30th day after
delivery or discovery, as applicable. Except as set out in Section 6.2, Patheon
shall have no liability for any deviations for which it has not received notice
within the applicable 30-day period.
          (b) Determination of Deficiency. Upon receipt of a Deficiency Notice,
Patheon shall have 10 days to advise Avanir by notice in writing that it
disagrees with the contents of such

- 21 -



--------------------------------------------------------------------------------



 



Deficiency Notice. If Avanir and Patheon fail to agree within 10 days after
Patheon’s notice to Avanir as to whether any Products identified in the
Deficiency Notice deviate from the Specifications or cGMPs, then the parties
shall mutually select an independent laboratory to evaluate if the Products
deviate from the Specifications or cGMPs. Such evaluation shall be binding on
the parties, and if such evaluation certifies that any Products deviate from the
Specifications or cGMPs, Avanir may reject those Products in the manner
contemplated in this Section 6.1. If such evaluation does not so certify in
respect of any such Products, then Avanir shall be deemed to have accepted
delivery of such Products on the 30th day after delivery (or, in the case of any
defects not reasonably susceptible to discovery upon receipt of the Product, on
the 30th day after discovery thereof by Avanir, but in no event after the
expiration date of the Product). The expenses of such testing will be borne by
Patheon if the non-conformity with the Manufacturing Services is confirmed, and
otherwise by Avanir.
          (c) Shortages. Patheon shall investigate any claims made by Avanir
that the amount of Products it actually received in respect of a particular
shipment is less than the amount of Product Avanir paid for in respect of such
shipment. If Patheon agrees that (i) there was a shortage of Product in a
particular shipment, (ii) the shortage was present at the time of shipment, and
(iii) the Product was invoiced and paid for by Avanir, but never shipped,
Patheon shall give Avanir a credit equal to the price of the Product that was
not shipped, and such credit shall be applied towards Avanir’s future purchases
of Products under this Agreement. If the parties do not agree with respect to
clauses (i) through (iii) above, then they agree to meet and confer and use all
good faith efforts to resolve the disagreement.
     6.2 Product Recalls and Returns.
          (a) Records and Notice. Patheon and Avanir shall each maintain such
records as may be necessary to permit a Recall of any Products delivered to
Avanir or customers of Avanir. Each party shall promptly notify the other by
telephone (to be confirmed in writing) of any information which might affect the
marketability, safety or effectiveness of the Products and/or which might result
in the Recall or seizure of the Products. Upon receiving any such notice or upon
any such discovery, each party shall cease and desist from further shipments of
such Products in its possession or control until a decision has been made
whether a Recall or some other corrective action is necessary. The decision to
initiate a Recall or to take some other corrective action, if any, shall be made
and implemented by Avanir.
          (b) Recalls. In the event (i) any governmental or regulatory authority
issues a directive, order or, following the issuance of a safety warning or
alert with respect to a Product, a written request that any Product be Recalled,
(ii) a court of competent jurisdiction orders such a Recall, or (iii) Avanir
determines that any Product should be Recalled or that a “dear doctor” letter is
required relating the restrictions on the use of any Product, Patheon will
co-operate as reasonably required by Avanir, having regard to all applicable
laws and regulations.
          (c) Product Returns. Avanir shall have the responsibility for handling
customer returns of the Products. Patheon shall provide Avanir with such
assistance as Avanir may reasonably require to handle such returns.

- 22 -



--------------------------------------------------------------------------------



 



     6.3 Patheon’s Responsibility for Defective and Recalled Products.
          (a) In the event Avanir rejects Products in accordance with this
Section 6.1 and the deviation is determined to arise from Patheon’s failure to
provide the Manufacturing Services in accordance with the Specifications, cGMPs
and Applicable Laws, Patheon will credit Avanir’s account for Patheon’s invoice
price to Avanir for such defective Products. If Avanir shall have previously
paid for such defective Products, Patheon shall promptly, at Avanir’s election,
either: (i) refund the invoice price for such defective Products; (ii) offset
such amount against other amounts due to Patheon hereunder; or (iii) replace
such Products with conforming Products without Avanir being liable for payment
therefor under Section 3.1, contingent upon the receipt from Avanir of all
Active Materials required for the manufacture of such replacement Products at
Avanir’s cost. For greater certainty, Patheon’s responsibility for any loss of
Active Materials under this Section 6.3(a) shall be captured and calculated in
the Active Materials Yield under Section 2.2 of this Agreement. Further, Patheon
will reimburse Avanir for all reasonable shipping, handling and storage charges
incurred in association with such non-conforming Product.
          (b) To the extent that a Recall or return results from, or arises out
of, a failure by Patheon to provide the Manufacturing Services in accordance
with the Specifications, cGMPs and Applicable Laws, Patheon shall be solely
responsible for Patheon’s expenses of such Recall and shall reimburse Avanir’s
reasonable and necessary expenses, including without limitation, documented
out-of-pocket expenses, of such Recall or return and shall use Substantial
Efforts to replace the Recalled or returned Products with new Products, provided
that Avanir provides Patheon with all Active Materials required for the
manufacture of such replacement Products at Avanir’s cost. For greater
certainty, Patheon’s responsibility for any loss of Active Materials under this
Section 6.3(b) shall be captured and calculated in the Active Materials Yield
under Section 2.2 of this Agreement. In the event that Patheon is unable to
replace the Recalled or returned Products (except where such inability results
from a failure to receive the required Active Materials), then Patheon shall
reimburse Avanir for the price that Avanir paid to Patheon for manufacturing the
affected Products. In all other circumstances other than as described in the
first sentence of this section (b) above, Recalls, returns or other corrective
actions shall be made at Avanir’s cost and expense.
          (c) Except as provided in Sections 6.3(a) and (b) above, Patheon shall
not be liable nor have any responsibility for any deficiencies in, or other
liabilities associated with, any Product manufactured by it (collectively,
“Product Claims”). For greater certainty, Patheon shall have no obligation for
any Product Claims to the extent such Product Claim (i) is caused by
deficiencies with respect to the Specifications, the safety, efficacy or
marketability of the Products or any distribution thereof, (ii) results from a
defect in a Component or Packaging Material that is not reasonably discoverable
by Patheon using the test methods set forth in the Specifications, (iii) results
from a defect in the Active Materials, supplied by Avanir that is not reasonably
discoverable by Patheon using the test methods set forth in the Specifications,
(iv) is caused by actions of third parties occurring after such Product is
shipped by Patheon pursuant to Section 5.4, (v) is due to packaging or labelling
defects or omissions for which Patheon has no

- 23 -



--------------------------------------------------------------------------------



 



responsibility, or (vi) is due to any other breach by Avanir of its obligations
under this Agreement.
     6.4 Disposition of Defective or Recalled Products.
                    Avanir shall not dispose of any damaged, defective, returned
or Recalled Products in relation to which it intends to assert a claim against
Patheon without Patheon’s prior written authorization to do so. Alternatively,
Patheon may instruct Avanir to return such Products to Patheon. Patheon shall
bear the cost of disposition with respect to any damaged, defective, returned or
Recalled Products in relation to which it bears responsibility under Section 6.1
or 6.2 hereof. In all other circumstances, Avanir shall bear the cost of
disposition with respect to any damaged, defective, returned or Recalled
Products.
     6.5 Customer Questions and Complaints.
                    Avanir shall have the sole responsibility for responding to
questions and complaints from Avanir’s customers. Questions or complaints
received by Patheon from Avanir’s customers shall be promptly referred to
Avanir. Patheon shall co-operate as reasonably required to allow Avanir to
determine the cause of and resolve any customer questions and complaints. Such
assistance shall include follow-up investigations, including testing. In
addition, within 30 days from the date of request, Patheon shall provide Avanir
with the test results and a report summarizing the results of Patheon’s
follow-up investigation. In the event the parties agree that an expedited
response is required, Patheon shall complete its investigation and provide a
summary report to Avanir within 10 days from the date of Avanir’s request for
assistance. Unless it is determined that any customer complaint resulted from a
failure by Patheon to provide the Manufacturing Services in accordance with the
Specifications, cGMPs and Applicable Laws, all costs incurred in respect of this
Section 6.4 shall be borne by Avanir.
     6.6 Sole Remedy.
                    Except for the indemnity provided in Section 10.3 and
subject to the limitations set forth in Sections 10.1 and 10.2, the remedies
described in this Article 6 shall be Avanir’s sole remedy for any Product Claims
or Recalls.
ARTICLE 7
CO-OPERATION
     7.1 Quarterly Review.
                    Each party shall forthwith upon execution of this Agreement
appoint an employee to be a relationship manager responsible for liaison between
the parties. All communications with respect to the implementation of this
Agreement, or a copy thereof, should be directed to such persons. Each party
shall notify the other party in writing of any changes to its liaison. Unless
otherwise agreed to by the parties, the relationship managers shall meet not
less than four

- 24 -



--------------------------------------------------------------------------------



 



times per calendar year to review all elements of performance under this
Agreement, including, without limitation, production, deliveries, product
quality, supporting equipment and data, proposed changes, product plans,
manufacturing loading, and future schedules. The parties agree that such
meetings may also be conducted by telephone.
     7.2 Governmental Agencies.
                    Subject to Section 7.7, each party may communicate with any
governmental agency, including but not limited to governmental agencies
responsible for granting regulatory approval for the Products, regarding such
Products if in the opinion of that party’s counsel, such communication is
necessary to comply with the terms of this Agreement or the requirements of any
law, governmental order or regulation; provided, however, that unless in the
reasonable opinion of its counsel there is a legal prohibition against doing so,
such party shall permit the other party to accompany and take part in any
communications with the agency, and to receive copies of all such communications
from the agency.
     7.3 Records and Accounting by Patheon.
                    Patheon will maintain all records necessary to comply with
all GMP and Applicable Laws relating to the manufacture, packaging, quality,
testing, storage and shipment of Product. Patheon shall keep records of the
manufacture, testing and shipping of the Products, and retain samples of such
Products as are necessary to comply with manufacturing regulatory requirements
applicable to Patheon, as well as to assist with resolving Product complaints
and other similar investigations. Copies of such records and samples shall be
retained for a period of one year following the date of Product expiry, or
longer if required by law after which Patheon may destroy such records or
samples, provided Patheon notifies Avanir prior to any destruction to determine
if Avanir wishes to retain such records or samples. Should Avanir wish to retain
such records and samples at its facilities, Patheon shall ship such records and
samples to Avanir at Avanir’s cost. Avanir is responsible for retaining samples
of the Products necessary to comply with the legal/regulatory requirements
applicable to Avanir.
     7.4 Inspections
                    Avanir may inspect Patheon reports and records relating to
this Agreement during normal business hours and with reasonable advance notice,
provided a Patheon representative is present during any such inspection.
     7.5 Access.
                    Patheon shall manufacture the Products at the Manufacturing
Site. Patheon will not manufacture any Product at any other Patheon site without
first obtaining Avanir’s prior written consent. Patheon shall provide Avanir
with reasonable access at mutually agreeable times to its Manufacturing Site in
which the Products are manufactured, stored, handled or shipped for the purposes
of (a) making quality assurance audits of the Manufacturing Site, and of the
procedures and processes used by Patheon in manufacturing, packaging, testing,
storing and

- 25 -



--------------------------------------------------------------------------------



 



shipping Product, and (b) in order to permit Avanir’s verification of Patheon’s
compliance with the Specifications, cGMPs and Applicable Laws. For greater
certainty, the right to inspect and the right of access provided in Sections 7.4
and 7.5, respectively shall not include a right to access or inspect Patheon’s
financial records other than those related to any claim of Patheon for price
adjustments. Patheon shall notify Avanir of any inspections by any governmental
agency involving the Products as agreed to in the Quality Agreement.
     7.6 Reports.

  (a)   Patheon will supply on an annual basis all Product data, including
release test results, complaint test results, all investigations (in
manufacturing, testing and storage), and the like, that Avanir reasonably
requires in order to complete any filing under any applicable regulatory regime,
including any annual report that Avanir is required to file with the FDA.    
(b)   At Avanir’s request and subject to an additional fee to be agreed by the
parties, Patheon may prepare annual product reports on behalf of Avanir and in
accordance with Avanir’s instructions.     (c)   Patheon will provide Avanir
with electronic work-in-process reports (“WIP Reports”) on a monthly basis. The
WIP Reports will include at a minimum: (i) the type, quantity and Batch number
of Products at each stage of production, (ii) the remaining number of Products
ready for shipment (by purchase order number and invoice) and (iii) delivery
dates. The format of the WIP Reports will be determined in good faith by the
parties.

     7.7 FDA Filings
          (a) FDA Filings. Avanir shall have the sole responsibility for filing
all documents with the FDA and taking any other actions that may be required for
the receipt of FDA Approval for the commercial manufacture of all of the
Products. Avanir will control and own all such filings and approvals. Patheon
will supply to Avanir from time to time, all data relating to the Product,
including release test results, complaint test results, all investigations (in
manufacturing, testing and storage), and the like, that Avanir reasonably
requires in order to complete any such filing or approval or to meet its
obligations under the Quality Agreement, including any annual product review
report that Avanir is required to file with the FDA.
          (b) Verification of Data. At least 14 days prior to filing any
documents with the FDA that incorporate data generated by Patheon, Avanir shall
provide Patheon with a copy of the documents incorporating such data so as to
give Patheon the opportunity to verify the accuracy and regulatory validity of
such documents as they relate to the Patheon generated data.
          (c) Verification of CMC. At least 21 days prior to filing with the FDA
the Chemistry and Manufacturing Controls (“CMC”) of the New Drug Application
(“NDA”) or the Abbreviated New Drug Application (“ANDA”) filing, as the case may
be, Avanir shall provide

- 26 -



--------------------------------------------------------------------------------



 



Patheon with a copy of the CMC portion as well as all supporting documents which
have been relied upon to prepare the CMC portion so as to permit Patheon to
verify that the CMC portion accurately describes the work that Patheon has
performed and the manufacturing processes that Patheon will perform pursuant to
this Agreement.
          (d) Communications. Each party may communicate with the FDA or any
other Authority regarding the Products if such communication is necessary to
comply with the terms of this Agreement or the requirements of any Applicable
Law, governmental order or regulation; provided, however, in the event such
requirement applies to Patheon, Patheon will notify Avanir in writing of the
requirement and pending communication and, unless there is a legal prohibition
against doing so, Patheon will permit Avanir to accompany Patheon and take part
in any communications with the FDA or any other Authority, and to receive copies
of all such communications to and from the FDA or any other Authority.
     7.8 Continuous Improvement.
                    Avanir and Patheon agree to jointly develop a program aimed
at achieving continuous improvement in the quality of a Product, reducing costs,
maintaining desired customer service and technologies used to manufacture and
package Product, provided that such program will not involve capital or other
extraordinary costs being incurred by the parties without the prior written
consent of each party. This program will be directed by senior operations
managers assigned by the parties to administer this Agreement. Cost reductions
initiated directly by Avanir, such as refinement of manufacturing processes or
procedures; identification of new vendors, volume related price improvements or
changes in the pricing or availability of Third Party materials and services
will accrue 100% to Avanir. All other net savings achieved as a result of the
program shall be allocated as agreed to by the parties. Ownership of all
Intellectual Property generated from the continuous improvement shall be
determined pursuant to the provisions of Article 13.2.
     7.9 Further Actions.
          Each party will execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purpose and intent of this Agreement.
     7.10 Disaster Recovery Plan.
          Patheon hereby confirms that is has a disaster recovery plan to
recover IT services in the event of a disaster entitled “IT Business Continuity
Planning Guidelines”, a copy of which has been provided to Avanir.

- 27 -



--------------------------------------------------------------------------------



 



ARTICLE 8
TERM AND TERMINATION
     8.1 Initial Term.
                    This Agreement shall become effective as of the Commencement
Date and shall continue until December 31, 2011 (the “Initial Term”), unless
terminated earlier by one of the parties in accordance herewith. This Agreement
shall automatically continue after the Initial Term for (a) one additional two
year term, at Avanir’s option, upon notice to Patheon not later than 12 months
prior to the end of the Initial Term, and (b) successive additional terms of two
years each thereafter, unless either party gives written notice to the other
party of its intention not to renew this Agreement at least 12 months prior to
the end of the then current term.
     8.2 Termination for Cause.
          (a) Either party at its sole option may terminate this Agreement upon
written notice in circumstances where the other party has failed to remedy a
material breach of any of its representations, warranties or other obligations
under this Agreement within 60 days following receipt of a written notice (the
“Remediation Period”) of said breach that expressly states that it is a notice
under this Section 8.2(a) (a “Breach Notice”). The aggrieved party’s right to
terminate this Agreement pursuant to this Section 8.2(a) may only be exercised
for a period of 60 days following the expiry of the Remediation Period (in
circumstances where the breach has not been remedied) and if the termination
right is not exercised during this period then the aggrieved party shall be
deemed to have waived the breach of the representation, warranty or obligation
described in the Breach Notice.
          (b) Avanir may terminate this Agreement as to any Product upon
30 days’ prior written notice in the event that any governmental agency takes
any action, or raises any objection, that prevents Avanir from importing,
exporting, purchasing or selling such Product.
          (c) Patheon may terminate this Agreement upon twelve months’ prior
written notice, for any reason whatsoever, if, in opinion of Patheon acting
reasonably, Avanir assigns any of its rights under this Agreement to a
competitor of Patheon. Patheon shall continue to comply with its obligations
under the terms of this Agreement during such notice period, provided that
Patheon have the right to prohibit such competitor from inspecting Patheon’s
reports and records, and from accessing the Manufacturing Site under
Sections 7.4 and 7.5 hereunder.
     8.3 Product Discontinuation.
                    Avanir shall provide at least six months’ advance notice if
it intends to no longer order a Product due to that Product’s discontinuance in
the market.

- 28 -



--------------------------------------------------------------------------------



 



     8.4 Obligations on Termination.
                    If this Agreement expires or is terminated in whole or in
part for any reason, then (in addition to any other remedies Patheon may have in
the event of default by Avanir):

  (a)   Avanir shall take delivery of and pay for all undelivered Products that
are manufactured and/or packaged pursuant to a Firm Order, at the price in
effect at the time the Firm Order was placed;     (b)   Avanir shall purchase,
at Patheon’s cost (including all costs incurred by Patheon in connection with
the purchase and handling of such Inventory), the Inventory applicable to the
Products which was purchased, produced or maintained by Patheon in contemplation
of filling Firm Orders or in accordance with Section 5.2 prior to notice of
termination being given;     (c)   if the termination was for a reason other
than for Patheon’s breach, Avanir shall satisfy the purchase price payable
pursuant to Patheon’s orders with suppliers of Components and Packaging
Materials, provided such orders were made by Patheon in reliance on Firm Orders
or in compliance with Section 5.2;     (d)   Patheon shall return to Avanir all
unused Active Materials (with shipping and related expenses, if any, to be borne
by Avanir);     (e)   Patheon will cooperate with Avanir and assist in the
transfer to Avanir of all relevant legal and technical documents concerning the
Active Materials and Products, including master Batch records, validation
reports, stability reports and relevant manufacturer authorizations, existing
retention samples and all such other documents and materials as may be
reasonably necessary or useful for Avanir to source Products from other
qualified Third Parties;     (f)   Avanir will surrender to Patheon, or, at
Patheon’s sole option and expense, Avanir will destroy and provide Patheon with
a certificate signed by a Responsible Executive of Avanir attesting to the
destruction of, all copies of any Confidential Information of Patheon in its
possession) subject to Avanir’s right to maintain copies of such Confidential
Information to the extent required to be maintained by Avanir pursuant to
Applicable Laws or this Agreement; and     (g)   Patheon will surrender to
Avanir, or, at Avanir’s sole option and expense, Patheon will destroy and
provide Avanir with a certificate signed by a Responsible Executive of Patheon
attesting to the destruction of, all copies of any Confidential Information
provided by Avanir pursuant to this Agreement (except to the extent required to
be maintained by Patheon pursuant to Applicable Laws or this Agreement).

- 29 -



--------------------------------------------------------------------------------



 



Any termination or expiration of this Agreement shall not affect any outstanding
obligations or payments due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the parties may have under this
Agreement. For greater certainty, termination of this Agreement for any reason
shall not affect the obligations and responsibilities of the parties pursuant to
Articles 10, 11 and 12 and Sections 13.1, 13.2, 13.3 and 13.16, all of which
survive any termination.
     8.5 Continuation of Performance.
                    Except where such area of performance is the subject of
dispute, each party will continue to perform its respective obligations under
this Agreement while any dispute is being resolved unless and until such
obligations are terminated or expire in accordance with the provisions of this
Agreement.
     8.6 Transition Subsequent to Termination.
                    If Avanir chooses to terminate this Agreement under
Section 8.2(a), upon Avanir’s written request citing this Section 8.6, Patheon
will (a) use commercially reasonable efforts to continue to manufacture and
supply to Avanir, on a non-exclusive basis, additional Products for a maximum
period of up to *** after receiving notice from Avanir of its intention to
terminate this Agreement, provided the terms of this Agreement shall continue to
govern the obligations of the parties during such *** period; (b) render all
reasonable assistance to Avanir and deliver copies of the relevant information
needed to enable Avanir to obtain Components and Packaging Materials directly
from Patheon’s suppliers, subject to Patheon’s confidentiality obligations to
such suppliers; (c) cooperate and assist Avanir, as reasonably requested, with
transferring the manufacturing of Products from the Manufacturing Site to
Avanir’s or to any third party’s facility designated by Avanir (provided Patheon
shall only be required to work directly with Avanir and not a third party
manufacturer if production is being transferred to the third party’s facility),
including providing all relevant documentation, and consultation services as may
be reasonably required by Avanir to complete such transfer. Avanir shall pay
Patheon for any services Patheon may perform relating to the transfer of
Products under this section according to Patheon’s current fee schedule for such
services, except that Patheon shall only be reimbursed for its “direct costs”
for such services and no additional fees shall by payable to Patheon if the
Agreement has been terminated by Avanir for Patheon’s breach under
Section 8.2(a).
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 30 -



--------------------------------------------------------------------------------



 



ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS
     9.1 Authority.
                    Each party covenants, represents and warrants that (i) it is
duly organized and validly existing and in good standing of the laws of its
governing jurisdiction; (ii) it has the full right, power and authority to
execute and deliver this Agreement and perform its obligations hereunder; and
(iii) it is not aware of any impediment that would inhibit its ability to
perform its obligations hereunder.
     9.2 Avanir Warranties.

      Avanir covenants, represents and warrants that:     (a)   the
Specifications for each of the Products are its or its Affiliate’s property and
that Avanir may lawfully disclose the Specifications to Patheon;     (b)   any
Intellectual Property, other than Patheon Intellectual Property, delivered by
Avanir to be utilized by Patheon in connection with the provision of the
Manufacturing Services according to the Specifications (i) is Avanir’s or its
Affiliate’s unencumbered property, (ii) may, to the best of Avanir’s knowledge,
be lawfully used as permitted and directed by Avanir, and (iii) such use, to the
best of Avanir’s knowledge, does not infringe and will not infringe any Third
Party Rights;     (c)   the use or other disposition of any Product by Patheon
as may be required to perform its obligations under this Agreement does not and
will not , to the best of Avanir’s knowledge, infringe any Third Party Rights;  
  (d)   Avanir has received no notice of any actions or other legal proceedings
asserting the infringement of Third Party Rights related to any of the
Specifications, or any of the Active Materials, or the sale, use or other
disposition of any Product made in accordance with the Specifications;     (e)  
the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws; and     (f)   the Products, if labelled and manufactured in
accordance with the Specifications and in compliance with applicable cGMPs, upon
receipt of all necessary Regulatory Approvals, (i) may be lawfully sold and
distributed in every jurisdiction in which Avanir markets such Products, and
(ii) will be safe for human consumption.

- 31 -



--------------------------------------------------------------------------------



 



     9.3 Patheon Warranties.
                    Patheon covenants, represents and warrants that:
          (a) it shall perform the Manufacturing Services in accordance with the
Specifications, cGMPs and Applicable Laws, and the terms and conditions of this
Agreement and the Quality Agreement;
          (b) title to all Products sold pursuant to this Agreement, upon
payment thereof by Avanir as provided in this Agreement, will pass to Avanir
free and clear of any security interest, lien or other encumbrance;
          (c) any Patheon Intellectual Property utilized by Patheon in
connection with the provision of the Manufacturing Services (i) is Patheon’s or
its Affiliate’s unencumbered property, (ii) may, to the best of Patheon’s
knowledge, be lawfully used as permitted and directed by Patheon, and (iii) to
the best of Patheon’s knowledge, such use does not infringe and will not
infringe any Third Party Rights;
          (d) as of the time that the Product is transferred to the carrier at
Patheon’s shipping point it will not be adulterated, or misbranded within the
meaning of the FFDCA or other Applicable Laws;
          (e) At all times during the term of this Agreement, all parts of the
Manufacturing Site that are directly associated with the testing and storage of
the Active Materials and Components and the manufacturing, packaging, testing
and storage of the Products will remain in compliance with all Applicable Laws;
          (f) Patheon will obtain and maintain all necessary licenses, permits
or approvals required by Applicable Laws to perform the Manufacturing Services
at the Manufacturing Site;
          (g) Throughout the term of this Agreement, Patheon has, and will
maintain, sufficient facilities, resources, and a work force suitably qualified
and trained to meet its obligations to supply the Product to Avanir pursuant to
this Agreement;
          (h) Patheon is not aware of any pending or threatened claims against
Patheon asserting that any of the activities of Patheon relating to the
manufacture of pharmaceutical products, or the conduct of the activities
contemplated in this Agreement by Avanir, infringe, misappropriate, or violate
the rights of any Third Party;
          (i) Patheon will ensure all employees, consultants, subcontractors and
agents performing services for Patheon pursuant to this Agreement assign in
writing to Patheon all of their right, title and interest in, to and under any
and all Inventions;

- 32 -



--------------------------------------------------------------------------------



 



     9.4 Debarred Persons.
                    Patheon covenants that it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b), or the Generic Drug Enforcement Act of
1992 (21 U.S.C. ‘301 et seq.). Patheon represents that it does not currently
have, and covenants that it will not hire, as an officer or an employee any
person who has been convicted of a felony under the laws of the United States
for conduct relating to the regulation of any drug product under the Federal
Food, Drug and Cosmetic Act (United States).
     9.5 Permits.
                    Avanir shall be solely responsible for obtaining or
maintaining, on a timely basis, any permits or other regulatory approvals in
respect of the Products or the Specifications, including, without limitation,
all marketing and post-marketing approvals.
     9.6 No Warranty.
                    PATHEON MAKES NO WARRANTY OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
PATHEON MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
MERCHANTABILITY WITH RESPECT TO THE PRODUCTS.
ARTICLE 10
REMEDIES AND INDEMNITIES
     10.1 Consequential Damages.
                    Under no circumstances whatsoever shall either party be
liable to the other in contract, tort, negligence, breach of statutory duty or
otherwise for any indirect or consequential damages, including, without limiting
the generality of the foregoing loss of profits, of revenues, of anticipated
savings, of business or goodwill regardless of any notice of the possibility of
such damages.
     10.2 Maximum Liability.
                    With the exception of Patheon’s indemnification obligations
under Section 10.3, Patheon’s maximum liability to Avanir under this Agreement
for any reason whatsoever, shall not exceed the maximum liability cap shown
below based on the aggregate volume of Product produced by Patheon during the
previous 12 months prior to the event giving rise to the liability:

- 33 -



--------------------------------------------------------------------------------



 



      Volume of [***] Bulk [***] Capsules   Maximum Liability Cap
0 – [***] million capsules
  $[***]
[***] – [***] million capsules
  $[***]
Over [***] million capsules
  $[***]

     10.3 Patheon.
                    Patheon agrees to defend, indemnify and hold Avanir, its
officers, employees and agents harmless against any and all losses, damages,
costs, claims, demands, judgments and liability to, from and in favour of third
parties (other than Affiliates) resulting from or relating to any claim of
personal injury or property, economic or monetary damage (collectively “Claims”)
to the extent such injury or damage is the result of or arises out of (a) the
negligence, recklessness or wilful misconduct of Patheon, its Affiliates, or
their directors, officers, agents, employees or consultants in the performance
of their obligations under this Agreement, (b) a material breach by Patheon of
any provision of this Agreement or the Quality Agreement; (c) a breach of any of
Patheon’s representations, warranties, or covenants set forth in this Agreement
or the Quality Agreement, or (d) any claim of infringement or alleged
infringement of Third Party Rights in respect of Patheon’s Intellectual
Property.
     10.4 Avanir.
                    Avanir agrees to defend, indemnify and hold Patheon, its
officers, employees and agents harmless against any and all Claims resulting
from or arising out of: (a) the negligence or wilful misconduct of Avanir, its
Affiliates, or their directors, officers, agents, employees or consultants in
the performance of their obligations under this Agreement; (b) a material breach
by Avanir of any material provision of this Agreement or the Quality Agreement;
(c) a breach by
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 34 -



--------------------------------------------------------------------------------



 



Avanir of any of its representations or warranties set forth in this Agreement;
or (d) any claim of infringement or alleged infringement of Third Party Rights
in respect of the Products or Avanir’s Intellectual Property.
     10.5 Indemnification Procedure.
                    Each indemnified party (the “Indemnitee”) will give the
indemnifying party (the “Indemnitor”) prompt written notice of any Claims or
discovery of fact upon which the Indemnitee intends to base a request for
indemnification. Notwithstanding the foregoing, the failure to give timely
notice to the Indemnitor will not release the Indemnitor from any liability to
the Indemnitee to the extent the Indemnitor is not materially prejudiced
thereby.

  (a)   The Indemnitee will furnish promptly to the Indemnitor copies of all
papers and official documents in the Indemnitee’s possession or control which
relate to any Claims; provided, however, that if the Indemnitee defends or
participates in the defense of any Claims, then the Indemnitor will also provide
such papers and documents to the Indemnitee. The Indemnitee will reasonably
cooperate with the Indemnitor in defending against any Claims.     (b)   The
Indemnitor will have the right, by prompt written notice to the Indemnitee, to
assume direction and control of the defense of any Claim, with counsel
reasonably satisfactory to the Indemnitee and at the sole cost of the
Indemnitor, so long as (a) the Indemnitor will promptly notify the Indemnitee in
writing (but in no event more than 30 days after the Indemnitor’s receipt of
notice of the Claim) that the Indemnitor intends to indemnify the Indemnitee
pursuant to this Article absent the development of facts that give the
Indemnitor the right to claim indemnification from the Indemnitee, and (b) the
Indemnitor diligently pursues the defense of the Claim.     (c)   If the
Indemnitor assumes the defense of the Claim as provided in this Section 10.5,
the Indemnitee may participate in such defense with the Indemnitee’s own counsel
who will be retained, at the Indemnitee’s sole cost and expense; provided,
however, that neither the Indemnitee nor the Indemnitor will consent to the
entry of any judgment or enter into any settlement with respect to the Claim
without the prior written consent of the other party, which consent will not be
unreasonably withheld or delayed. If the Indemnitee withholds consent in respect
of a judgment or settlement involving only the payment of money by the
Indemnitor and which would not involve any stipulation or admission of liability
or result in the Indemnitee becoming subject to injunctive relief or other
relief, the Indemnitor will have the right, upon written notice to the
Indemnitee within five days after receipt of the Indemnitee’s written denial of
consent, to pay to the Indemnitee, or to a trust for its or the applicable Third
Party’s benefit, such amount established by such judgment or settlement in
addition to all interest, costs or other charges relating thereto, together with
all attorneys’ fees and expenses incurred to such

- 35 -



--------------------------------------------------------------------------------



 



      date for which the Indemnitor is obligated under this Agreement, if any,
at which time the Indemnitor’s rights and obligations with respect to such Claim
will cease.     (d)   The Indemnitor will not be liable for any settlement or
other disposition of a Claim by the Indemnitee which is reached without the
written consent of the Indemnitor.

     10.6 Reasonable Allocation of Risk.
                    The parties acknowledge and agree that the provisions of
this Agreement (including, without limitation, this Article 10) are reasonable
and create a reasonable allocation of risk having regard to the relative profits
the parties respectively expect to derive from the Products, and that Patheon,
in its fees for the provision of the Manufacturing Services, has not accepted a
greater degree of the risks arising from the manufacture, distribution and use
of the Products, based on the fact that Avanir has developed and holds the
marketing approval for the Products and requires Patheon to manufacture and
label the Products strictly in accordance with the Specifications, and that
Avanir and not Patheon is in a position to inform and advise potential users of
the Products as to the circumstances and manner of use of the Products.
ARTICLE 11
CONFIDENTIALITY
     11.1 Confidentiality.
                    The parties agree that, for the term and for five years
thereafter (other than for trade secrets, for which the confidentiality
obligations set forth in this Agreement will last as long as trade secret law
will allow), all Confidential Information, disclosed or submitted, either orally
or in writing (including, without limitation, by electronic means) or through
observation, by one party (the “Disclosing Party”) to the other party (the
“Receiving Party”) pursuant to this Agreement, including, without limitation,
the terms of this Agreement, will be received and maintained by the Receiving
Party in strict confidence, will not be used for any purpose other than the
purposes expressly contemplated by this Agreement, and will not be disclosed to
any Third Party (including, without limitation, in connection with any
publications, presentations or other disclosures). Notwithstanding the
foregoing, Avanir may disclose on a need-to-know and confidential basis the
existence of this Agreement and the terms of this Agreement to any bona fide
potential acquirers, corporate partners, investors or financial advisors (“Third
Party Investors”) provided such Third Party Investors have signed a
confidentiality agreement directly with Avanir which is reasonably calculated to
protect the confidential and proprietary nature of such Confidential Information
and its disclosure in a manner that is no less stringent than what is required
from a “Receiving Party” under the terms of this Agreement. The Receiving Party
will promptly notify the Disclosing Party upon discovery of any unauthorized use
or disclosure of the Disclosing Party’s Confidential Information. Confidential
Information belongs to and will remain the property of the Disclosing Party.

- 36 -



--------------------------------------------------------------------------------



 



     11.2 Confidentiality Exceptions.
                    The provisions of this Article 11 will not apply to any
information of the Disclosing Party which can be shown by competent evidence by
the Receiving Party:

  (a)   To have been known to. or in the possession of the Receiving Party prior
to the date of its actual receipt from the Disclosing Party, other than as a
result of the Receiving Party’s breach of any legal obligation;     (b)   To be
or to have become readily available to the public other than through any act or
omission of any party in breach of any confidentiality obligations owed to the
Disclosing Party;     (c)   To have been disclosed to the Receiving Party, other
than under an obligation of confidentiality, by a Third Party which had no
obligation to the Disclosing Party not to disclose such information to others;
or     (d)   To have been subsequently independently developed by the Receiving
Party without use of or reference or access to the Disclosing Party’s
Confidential Information as evident from the Receiving Party’s written records.

     11.3 Authorized Disclosure.
                    The Receiving Party may disclose the Disclosing Party’s
Confidential Information pursuant to this Agreement solely to the extent
(a) approved by the Disclosing Party; or (b) the Receiving Party is legally
required to disclose such Confidential Information, provided, however, that
prior to any such required disclosure, the Receiving Party will give reasonable
advance notice to the Disclosing Party of such disclosure so that the Disclosing
Party may seek a protective order and or other appropriate remedy or waive
compliance with the confidentiality provisions of this Article 11, and will use
its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed.
     11.4 Return Of Confidential Information.
                    The Receiving Party will keep the Disclosing Party’s
Confidential Information in appropriately secure locations. Upon the expiration
or termination of this Agreement or at any time upon the Disclosing Party’s
request, the Receiving Party will destroy or return to the Disclosing Party, at
the Disclosing Party’s written request, all Confidential Information belonging
to the Disclosing Party possessed by the Receiving Party, or its officers,
directors, employees, agents and consultants; provided however that a Receiving
Party may retain a single copy of the Disclosing Party’s Confidential
Information in an appropriately secure location, which by Applicable Laws it
must retain, for so long as such Applicable Laws require such retention, but
thereafter, will dispose of such retained Confidential Information in accordance
with Applicable Laws or this Section 11.4.

- 37 -



--------------------------------------------------------------------------------



 



     11.5 Equitable Relief.
                    The Receiving Party agrees that, due to the unique nature of
the Confidential Information, the unauthorized disclosure or use of the
Confidential Information of the Disclosing Party may cause irreparable harm and
significant injury to the Disclosing Party, the extent of which may be difficult
to ascertain and for which there may be no adequate remedy at law. Accordingly,
the Receiving Party agrees that the Disclosing Party, in addition to any other
available remedies, will have the right to seek an immediate injunction and
other equitable relief enjoining any breach or threatened breach of this
Agreement. The Receiving Party will notify the Disclosing Party in writing
immediately upon the Receiving Party’s becoming aware of any such breach or
threatened breach.
ARTICLE 12
DISPUTE RESOLUTION
     12.1 Commercial Disputes.
                    In the event of any dispute arising out of or in connection
with this Agreement (other than a dispute determined in accordance with
Section 6.1(b) or a Technical Dispute), the parties shall first try to solve it
amicably. In this regard, any party may send a notice of dispute to the other,
and each party shall appoint, within 10 Business Days from receipt of such
notice of dispute, a single representative having full power and authority to
solve the dispute. The representatives so designated shall meet as necessary in
order to solve such dispute. If these representatives fail to solve the matter
within one month from their appointment, or if a party fails to appoint a
representative within the 10 Business Day period set forth above, such dispute
shall immediately be referred to the Chief Operating Officer or Executive Vice
President, Operations (or such other officer as they may designate) of each
party who will meet and discuss as necessary in order to try to solve the
dispute amicably. Should the parties fail to reach a resolution under this
Section 12.1, their dispute will be referred to arbitration in accordance with
Section 12.3
     12.2 Technical Dispute Resolution.
                    In the event of a dispute (other than disputes in relation
to the matters set out in Sections 6.1(b) and 12.1) between the parties that is
exclusively related to technical aspects of the manufacturing, packaging,
labelling, quality control testing, handling, storage or other activities under
this Agreement (a “Technical Dispute”), the parties shall make all reasonable
efforts to resolve the dispute by amicable negotiations. In this regard, senior
representatives of each party shall, as soon as practicable and in any event no
later than 10 Business Days after a written request from either party to the
other, meet in good faith to resolve any Technical Dispute. If, despite such
meeting, the parties are unable to resolve a Technical Dispute within a
reasonable time, and in any event within 30 Business Days of such written
request, the Technical Dispute shall, at the request of either party, be
referred for determination to an expert in accordance with the provisions of
Schedule F. In the event that the parties cannot agree whether

- 38 -



--------------------------------------------------------------------------------



 



a dispute is a Technical Dispute, Section 12.1 shall govern. For greater
certainty, the parties agree that the release of the Products for sale or
distribution pursuant to the applicable marketing approval for such Products
shall not by itself indicate compliance by Patheon with its obligations in
respect of the Manufacturing Services and further that nothing in this Agreement
(including Schedule F) shall remove or limit the authority of the relevant
qualified person (as specified by the Quality Agreement) to determine whether
the Products are to be released for sale or distribution.
     12.3 Arbitration.
                    Any dispute, controversy, or claim arising out of this
Agreement, or the interpretation, performance, breach, enforcement or
termination thereof, or arising out of the respective rights and duties of the
parties to this Agreement, will be settled by arbitration in accordance with the
Arbitration Rules of the United Nations Commission on International Trade Law
(UNCITRAL), in effect as of the date hereof. The parties have agreed on this
mechanism in order to obtain prompt and expeditious resolutions of disputes.
Unless the parties agree in writing on the appointment of a single arbitrator,
the matter will be referred to three arbitrators; one to be appointed by each
party, and the third, who will act as Chairman, being nominated by the two so
selected by the parties. The award is to be given by a majority decision. The
expenses of the proceeding will initially be borne equally by the parties to the
dispute, but the prevailing party in such proceeding will be entitled to
recover, in addition to reasonable attorneys’ fees and all other expenses, its
contribution for the reasonable fees and expenses of the arbitrator as an item
of damage and/or recoverable expenses. The place of arbitration will be in the
New York, New York. The language of such arbitration will be English; all
documents and agreements relative to any such dispute will be read, interpreted
and construed from English versions thereof. Judgment on the award rendered by
the arbitrators may be entered in any court of competent jurisdiction, or
application may be made to such court for judicial acceptance of the award
and/or an order of enforcement as the case may be.
ARTICLE 13
MISCELLANEOUS
     13.1 Intellectual Property.
          (a) All Intellectual Property of Avanir shall be owned by Avanir and
all Intellectual Property of Patheon shall be owned by Patheon. Avanir and
Patheon hereby acknowledge that neither party has, nor shall it acquire, any
interest in any of the other party’s Intellectual Property except as expressly
agreed to in this Agreement, or as may otherwise agreed to by the parties in
writing. Each party agrees not to use any Intellectual Property of the other
party, except as specifically authorized by the other party in this Agreement or
as required to perform its obligations under this Agreement.
          (b) For the term of this Agreement, Avanir hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Avanir’s
Intellectual Property only to the

- 39 -



--------------------------------------------------------------------------------



 



limited extent to which Patheon must use such Intellectual Property in order to
perform the Manufacturing Services under this Agreement and exclusively for the
benefit of Avanir.
     (c) Subject to subsection (d), (e) and (f) below, Patheon agrees that
Avanir owns all right, title and interest in and to all Intellectual Property
relating to Avanir’s Product and the Specifications therefor.
     (d) All Intellectual Property generated or derived solely by Patheon in the
course of performing the Manufacturing Services, to the extent it is specific to
the development, manufacture, use and sale of Avanir’s Product that is the
subject of the Manufacturing Services, shall be the exclusive property of
Avanir.
     (e) Intellectual Property generated or derived jointly by Avanir and by
Patheon, pursuant to this Agreement, will be owned by Avanir, unless the parties
have agreed in writing to a different arrangement in another consulting or
services agreement which is more specific to the services provided by Patheon in
connection with such Intellectual Property. Avanir will and hereby does grant to
Patheon and its Affiliates a perpetual, royalty-free, non-exclusive, worldwide,
irrevocable license to use and practice, for internal purposes only, any such
jointly-developed but Avanir-owned manufacturing methods or processes contained
within the Intellectual Property, but without the right to sublicense to any
Third Party.
     (f) All Intellectual Property generated or derived solely by Patheon in the
course of performing the Manufacturing Services which is not specific to, or
dependent upon, Avanir’s Product and which has application to manufacturing
processes or formulation development of drug products or drug delivery systems
shall be the exclusive property of Patheon (the “Broader Intellectual Property
Rights”). Patheon hereby grants to Avanir, a non-exclusive, paid-up,
royalty-free, sub-licensable, transferable license of Patheon’s Broader
Intellectual Property which Avanir may use for the manufacture of Avanir’s
Product.
13.2 Inventions.
          Either party shall give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products, Intellectual Property, or
processes or technology owned or otherwise controlled by the other party. Each
party hereby irrevocably transfers, conveys and assigns, and will transfer,
convey and assign, to the other, its successors and assigns, without reservation
or additional consideration, all of its right, title and interest (anywhere in
the world) in, to, and under the Inventions owned by the other party as outlined
in Section 13.1 above, whether currently existing or created or developed later,
including, without limitation, all copyrights, trademarks, trade secrets, patent
rights, industrial rights and all other intellectual property and proprietary
rights related thereto, including all rights to protect, enforce (whether for
past, present or future infringement), defend and exploit such Inventions and
collect and retain all proceeds therefrom, effective immediately upon the
inception, conception, creation or development thereof.

- 40 -



--------------------------------------------------------------------------------



 



13.3 Assistance.
          Each party will have the first right to file and prosecute patent
applications in respect of those Inventions it owns pursuant to Section 13.1 and
such party will be solely responsible for the costs of filing, prosecution and
maintenance of such patents and patent applications. Each party will cooperate
with the other or its designee(s), both during and after the term of this
Agreement, in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing the other’s right, title and interest in and to the Intellectual
Property, including, without limitation, executing such written instruments as
may be prepared by the other and doing such other acts as may be necessary in
the opinion of the other to obtain a patent, register a copyright, or otherwise
enforce the other’s rights in such Intellectual Property. Each party hereby
represents, warrants, and covenants that all employees, consultants and agents
performing services for it pursuant to this Agreement have assigned in writing
all of their right, title and interest in, to and under any and all Intellectual
Property which may be generated or derived in connection with the performance of
such services to such party. All Intellectual Property and embodiments thereof
will be deemed to be Confidential Information of the party to own such
Intellectual Property pursuant to Section 13.1, and the other party will be
subject to the obligations of non-use and nondisclosure under Article 11 with
respect thereto.
13.4 Trademarks and Trade Names.
             The parties hereby acknowledge that neither party has, and will not
acquire, any interest in any of the other party’s trademarks or trade names
appearing on the labels or packaging materials for the Product. Patheon agrees
that it will restrict the use of such trademarks to only such Products as are
manufactured by Patheon for sale to Avanir under and pursuant to and in full
compliance with all of the terms of this Agreement. The size, design, position,
and appearance of the Trademarks to be placed on the Products will be as
described by Avanir in the Specifications.
13.5 Insurance.
             Each party shall maintain commercial general liability insurance,
including blanket contractual liability insurance covering the obligations of
that party under this Agreement through the term of this Agreement and for a
period of [ *** ] years thereafter, which insurance shall afford limits of not
less than (i) $[***] for each occurrence for personal injury or property damage
liability; and (ii) $[***] in the aggregate per annum with respect to product
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 41 -



--------------------------------------------------------------------------------



 



and completed operations liability. If requested each party will provide the
other with a certificate of insurance evidencing the above and showing the name
of the issuing company, the policy number, the effective date, the expiration
date and the limits of liability. The insurance certificate shall further
provide for a minimum of 30 days’ written notice to the insured of a
cancellation of, or material change in, the insurance. If a party is unable to
maintain the insurance policies required under this Agreement through no fault
on the part of such party, then such party shall forthwith notify the other
party in writing and the parties shall in good faith negotiate appropriate
amendments to the insurance provision of this Agreement in order to provide
adequate assurances.
13.6 Independent Contractors.
          The parties are independent contractors and this Agreement shall not
be construed to create between Patheon and Avanir any other relationship such
as, by way of example only, that of employer-employee, principal agent,
joint-venturer, co-partners or any similar relationship, the existence of which
is expressly denied by the parties hereto.
13.7 No Waiver.
          Either party’s failure to require the other party to comply with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision of this Agreement.
13.8 Assignment.

  (a)   Patheon may not assign this Agreement or any of its rights or
obligations hereunder except with the written consent of Avanir, such consent
not to be unreasonably withheld; provided, however, that upon prior written
consent from Avanir, Patheon may arrange for subcontractors to perform specific
testing services for Products and Components arising under this Agreement;
provided that (1) all such subcontractors will be duly qualified by Patheon
under GMP and Applicable Laws to perform such testing; (2) Patheon will at all
times remain fully responsible to Avanir for the performance of all obligations
pursuant to this Agreement related to such subcontracted testing services; and
(3) no subcontractors will be utilized to perform release testing of the
Product.     (b)   Subject to Section 8.2(c), Avanir may assign this Agreement
or any of its rights or obligations hereunder without approval from Patheon;
provided, however, that Avanir shall give prior written notice of any assignment
to Patheon, any assignee shall covenant in writing with Patheon to be bound by
the terms of this Agreement and Avanir shall remain liable for its accrued
obligations under this Agreement up and until the effective date of such
assignment. Any partial assignment will be subject to a cost review of the
assigned Products by Patheon and is subject to assignee and Patheon reaching
agreement as to revisions, if any,

- 42 -



--------------------------------------------------------------------------------



 



      to the fees, failing such agreement, Patheon may terminate this Agreement
on twelve (12) months’ prior written notice to the assignee.

  (c)   Notwithstanding the foregoing provisions of this Section 13.8, either
party may assign this Agreement to any of its Affiliates or to a successor to or
purchaser of all or substantially all of its business, provided that such
assignee executes an agreement with the non-assigning party hereto whereby it
agrees to be bound hereunder.

13.9 Force Majeure.
          Neither party shall be liable for the failure to perform its
obligations under this Agreement if such failure is occasioned by a cause or
contingency beyond such party’s reasonable control, including, but not limited
to, strikes or other labour disturbances, lockouts, riots, quarantines,
communicable disease outbreaks, wars, acts of terrorism, fires, floods, storms,
interruption of or delay in transportation, defective equipment, lack of or
inability to obtain fuel, power, Components, Packaging Materials or compliance
with any unforeseeable order or regulation of any government entity acting
within colour of right (a “Force Majeure Event”). A party claiming a right to
excused performance under this Section 13.7 shall immediately notify the other
party in writing of the extent of its inability to perform, which notice shall
specify the occurrence beyond its reasonable control that prevents such
performance. Neither party shall be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) which would otherwise be due and payable under this Agreement.
13.10 Additional Product.
          Additional products may be added to this Agreement and such additional
products shall be governed by the general conditions hereof with any special
terms (including, without limitation, price) governed by an addendum hereto.
13.11 Notices.
          Any notice, approval, instruction or other written communication
required or permitted hereunder shall be sufficient if made or given to the
other party by personal delivery, by telecopier or facsimile communication or by
sending the same by first class mail, postage prepaid to the mailing address, or
telecopier or facsimile number set forth below:

- 43 -



--------------------------------------------------------------------------------



 



If to Avanir:
Avanir Pharmaceuticals
11388 Sorrento Valley Road, Suite 200
San Diego, CA 92121
Attention: Vice President Finance & CFO
Telecopier No.: 858-658-7447
If to Patheon:
Patheon Inc.
7070 Mississauga Road, Suite 350
Mississauga, ON L5N 7J8
Attention: President, Patheon U.S.A.
Telecopier No.: 905.812.6705
with a copy to:
Patheon Inc
7070 Mississauga Road, Suite 350
Mississauga, Ontario
L5N 7J8
Attention: General Counsel
Telecopier No.: 905.812.6613
or to such other addresses or telecopier or facsimile numbers provided to the
other party in accordance with the terms of this Section 13.9. Notices or
written communications made or given by personal delivery or by telecopier or
facsimile shall be deemed to have been sufficiently made or given when sent
(receipt acknowledged), or if mailed, five days after being deposited in the
United States or Canadian mail, postage prepaid or upon receipt, whichever is
sooner.
13.12 No Publicity.
          Each party agrees that the existence or terms of this Agreement are
confidential and subject to the parties’ confidentiality obligations under
Article 11. The parties must agree upon the text and the exact timing of any
public announcement relating to the transactions contemplated by this Agreement
(such agreement not to be unreasonably withheld by either party). If this
Agreement is required to be filed by either party with the Securities and
Exchange Commission or any another applicable securities regulatory authority,
to the extent reasonable, such party will request confidential treatment for any
provisions of this Agreement that the other party believes would disclose trade
secrets, or confidential commercial or financial information

- 44 -



--------------------------------------------------------------------------------



 



that would impair the value of the contractual rights represented by this
Agreement or provide detailed commercial and financial information to
competitors or third parties.
13.13 Severability.
          If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.
13.14 Entire Agreement.
          This Agreement, together with the Quality Agreement constitutes the
full, complete, final and integrated agreement between the parties hereto
relating to the subject matter hereof and supersedes all previous written or
oral negotiations, commitments, agreements, transactions or understandings with
respect to the subject matter hereof. Any modification, amendment or supplement
to this Agreement must be in writing and signed by authorized representatives of
both parties. In case of conflict, the prevailing order of documents shall be
this Agreement followed by the Quality Agreement.
13.15 Other Terms.
          The parties agree that no terms, provisions or conditions of any
purchase order or other business form or written authorization used by Avanir or
Patheon will have any effect on the rights, duties or obligations of the parties
under or otherwise modify this Agreement, regardless of any failure of Avanir or
Patheon to object to such terms, provisions, or conditions unless such document
specifically refers to this Agreement and is signed by both parties. All
quotations, purchase orders, acknowledgments and invoices issued pursuant to
this Agreement are issued for convenience of the parties only and will be
subject to the provisions of this Agreement and the Exhibits hereto.
13.16 No Third Party Benefit or Right.
          For greater certainty, nothing in this Agreement shall confer or be
construed as conferring on any Third Party any benefit or the right to enforce
any express or implied term of this Agreement.
13.17 Execution in Counterparts.
          This Agreement may be executed in two counterparts, by original or
facsimile signature, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

- 45 -



--------------------------------------------------------------------------------



 



13.18 Governing Law.
          This Agreement shall be construed and enforced in accordance with the
laws of the State of New York. The parties expressly agree that the UN
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.
          IN WITNESS WHEREOF, the duly authorized representatives of the parties
have executed this Agreement as of the date first written above.

                  PATHEON INC.    
 
           
 
  by   /s/ STEVEN LIBERTY    
 
           
 
                Steven Liberty    
 
           
 
  by        
 
     
 
   
 
                AVANIR PHARMACEUTICALS    
 
           
 
  by   /s/ JAMES. E. BERG    
 
           
 
                 James E. Berg    
 
           
 
  by        
 
     
 
   

- 46 -



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE A
PROCEDURE FOR PROVISION AND ACCEPTANCE OF PRODUCT SPECIFICATIONS
Prior to the Commencement Date Avanir shall provide Patheon with originally
executed copies of the FDA approved Specifications. If the Specifications
provided are subsequently amended, then Avanir shall provide Patheon with
revised and originally executed copies of such revised Specifications. Upon
acceptance of the revised Specifications, Patheon shall provide Avanir with a
signed and dated receipt evidencing such acceptance of the revised
Specifications by Patheon.
For the purposes of manufacturing validation batches, if the FDA approved
Specifications are not available, Avanir shall provide Patheon with the most
current Avanir-approved Specifications available for each Product.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
ANNUAL VOLUME, RUN QUANTITY AND FEES
TIERED PRICING SCHEDULE
Product: *** Bulk [***] Capsules

              Annual Volume       Run Quantity   Price per Bulk (million
capsules)   Run Quantity (units*)   (Batches**)   1000’s in USD
***
  ***   ***   $***
***
  ***   ***   $***
***
  ***   ***   $***
Over [***]
  ***   ***   $***

For the purpose of the above chart one “unit” is equivalent to [***] capsules.
1. Minimum Annual Volume is [***] million capsules or [***] Batches.
2. Bulk price for [***] million to [***] million capsules per year will be
$[***].
3. Bulk price for the next [***] million capsules ([***] tier) will be $[***].
4. Bulk price for the next [***] million capsules ([***] tier) will be $[***].
5. Bulk price for incremental volume in excess of [***] million per year will be
$[***].
General Assumptions:

  a.   The estimated Batch size is [***] capsules.     b.   Quoted prices
include all Components, Packaging Materials, and Manufacturing Services used to
produce Products with the exception of Active Materials or bill-back items as
specified in the Manufacturing Services Agreement between the parties.     c.  
Post-commercial stability cost is not included in these prices

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

- 2 -



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE C
STABILITY TESTING
Patheon and Avanir shall agree in writing on any stability testing to be
performed by Patheon in connection with the Products. Such agreement shall
specify the commercial and Product stability protocols applicable to the
stability testing and the fees payable by Avanir in connection with such
testing.

 



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE D
ACTIVE MATERIALS

      Active Material   Supplier
Dextromethorphan Hydrobromide
  Avanir Pharmaceuticals
 
   
Quinidine Sulfate
  Avanir Pharmaceuticals

 



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE E
BATCH NUMBERING AND EXPIRATION DATES
Each batch of the Product manufactured by Patheon will bear a unique lot number
using the Patheon batch numbering system. This number will appear on all
documents relating to the particular batch of Product.
Patheon will calculate the expiration date for the product for each batch by
adding the expiration period of the Product supplied by Avanir to the date of
Manufacture of each batch.

 



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE F
TECHNICAL DISPUTE RESOLUTION
          Technical Disputes which cannot be resolved by negotiation as provided
in Section 12.2 shall be resolved in the following matter:
1. Appointment of Expert. Within 10 Business Days after a party requests
pursuant to Section 12.2 that an expert be appointed to resolve a Technical
Dispute, the parties shall jointly appoint a mutually acceptable expert with
experience and expertise in the subject matter of the dispute. If the parties
are unable to so agree within such 10 Business Day period, or in the event of
disclosure of a conflict by an expert pursuant to paragraph 2 hereof which
results in the parties not confirming the appointment of such expert, then an
expert (willing to act in that capacity hereunder) shall be appointed by an
experienced arbitrator.
2. Conflicts of Interest. Any person appointed as an expert shall be entitled to
act and continue to act as such notwithstanding that at the time of his
appointment or at any time before he gives his determination, he has or may have
some interest or duty which conflicts or may conflict with his appointment
provided that before accepting such appointment (or as soon as practicable after
he becomes aware of the conflict or potential conflict) he fully discloses any
such interest or duty and the parties shall after such disclosure have confirmed
his appointment.
3. Not Arbitrator. No expert shall be deemed to be an arbitrator and the
provisions of the Arbitration Act (Ontario) or of any other applicable statute
(foreign or domestic) and the law relating to arbitration shall not apply to any
such expert or the expert’s determination or the procedure by which the expert
reaches his determination to be made pursuant to this Schedule F.
4. Procedure. Where an expert is appointed:

  (a)   Timing. The expert shall be so appointed on condition that (i) he
promptly fixes a reasonable time and place for receiving representations,
submissions or information from the parties and that he issues such
authorizations to the parties and any relevant Third Party for the proper
conduct of his determination and any hearing and (ii) he renders his decision
(with full reasons) within 15 Business Days (or such other date as the parties
and the expert may agree) after receipt of all information requested by him
pursuant to paragraph 4(b) hereof.     (b)   Disclosure of Evidence. The parties
will provide to any expert all such evidence and information within their
respective possession or control as the expert may reasonably consider necessary
for determining the matter before him which they shall disclose promptly and in
any event within five Business Days of a written request from the relevant
expert to do so.     (c)   Advisors. Each party may appoint such counsel,
consultants and advisors as it feels appropriate to assist the expert in his
determination and so as to present their

 



--------------------------------------------------------------------------------



 



      respective cases so that at all times the parties shall co-operate and
seek to narrow and limit the issues to be determined.

  (d)   Appointment of New Expert. If within the time specified in paragraph
4(a) above the expert shall not have rendered a decision in accordance with his
appointment, a new expert may (at the request of either party) be appointed and
the appointment of the existing expert shall thereupon cease for the purposes of
determining the matter at issue between the parties save that if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then such a decision shall have effect and the proposed appointment
of the new expert shall be withdrawn.     (e)   Final and Binding. The
determination of the expert shall, save in the event of fraud or manifest error,
be final and binding upon the parties.     (f)   Costs. Each party shall bear
its own costs in connection with any matter referred to an expert hereunder and,
in the absence of express provision in the Agreement to the contrary, the costs
and expenses of the expert shall be shared equally by the parties.

For greater certainty, the parties agree that the release of the Products for
sale or distribution pursuant to the applicable marketing approval for such
Products shall not by itself indicate compliance by Patheon with its obligations
in respect of the Manufacturing Services.

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE G
FORM OF QUALITY AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE H
SHIPPING LOGISTICS PROTOCOL
Shipping shall be carried out under the following terms and conditions:
Exports of Products from Canada to the United States

1.   Export terms shall be FCA (as such term is defined in INCOTERMS 2000), the
Manufacturing Site.   2.   Avanir, as the importer of record into the United
States, shall advise Patheon prior to export of the Products from Canada of
Avanir’s designated customs broker and freight forwarder to enable Patheon to
complete all applicable shipping documentation.

 



--------------------------------------------------------------------------------



 



[AVANIR LETTERHEAD]
Form of Logistics Routing Guide
Patheon Inc.
865 York Mills Road
Toronto, Ontario
M3B 1Y5
Attention:                     , A/M

1.   Routine Routing/Shipping Instructions

The following lists the recommended agents and procedures for shipments of
[PRODUCT NAME] from Patheon’s manufacturing site at York Mills Road, Toronto,
Ontario, Canada to [INSERT DESTINATION NAME AND ADDRESS].
     AGENTS:

             
§
  Freight forwarder   Contact:   PH: ( )
§
  Customs broker   Contact:   PH: ( )

Questions concerning transport logistics should be directed to [AVANIR CONTACT
INFO].
The following documents must be provided to the carrier for transport and
customs purposes:

  §   Pro forma Invoice     §   Bill of Lading (“B/L”)     §   Applicable
Permits/Declarations     §   Packing List     §   If eligible, NAFTA Certificate
of Origin will be provided in blanket form yearly to Avanir Pharmaceuticals or
Avanir Pharmaceuticals’s broker.

Upon shipment departure from Patheon, a full set of documents must also be faxed
to the following individuals:

  §   [INSERT AVANIR CONTACT FAX OR EMAIL]

Freight is shipped to:
     [INSERT DESTINATION NAME AND ADDRESS]

 



--------------------------------------------------------------------------------



 



      Information to be provided on Pro forma Invoice.

  §   Net Quantity     §   Patheon Code & Batch Number     §   Avanir Batch
Number/ Purchase Order (“PO”)Number     §   $ / Unit Including Assist Value
(Active Materials Usage) & Toll Manufacturing Charge     §   HTS (Harmonize
Tariff Schedule)#     §   NDC/IND/ANDA     §   FDA Product Code     §   Ship
Date     §   Patheon Bill of Lading Number     §   Gross Weight     §   Number
of Pallets

     Assist Values:

  §   [INSERT ACTIVE MATERIALS NAME] $/kg.

     Note: Avanir Pharmaceuticals will provide updated values during the first
month of each calendar year. If a change occurs throughout the year, Patheon
will be notified within 30 days. Method of valuation for API will be provided in
writing to Patheon Inc.
     Information to be provided on Bill of Lading:

  §   B/L Number     §   Carrier     §   Origin Point     §   Shipper
Information     §   Consignee     §   Consignee Address     §   Ship Date     §
  Number of Pallets     §   Gross Weight     §   PO Number for each
Product/Batch     §   Description of Goods Indication PC, Batch Number Quantity
    §   Seal Number     §   Freight Terms (EXW or FCA)     §   Carrier Signature

     Information to be provided on Packing List:

  §   Ship date

 



--------------------------------------------------------------------------------



 



  §   Bill of Lading Number     §   Number of Pallets     §   Weight     §  
Product Description     §   Patheon Code Number, if applicable     §   Patheon
Batch Number, if applicable     §   Number of Full Cartons (drums if bulk) x
Quantity Per Carton     §   Number of Partial Cartons (drums if bulk) x Quantity
Per Carton     §   Total Number of Cartons with Total Quantity Shipped

2. Non-Routine Routing/Shipping Instructions
As non-standard shipments are unique, the specific situations are to be
discussed and agreed to by both Patheon and Avanir Pharmaceuticals prior to
shipment. Examples of non-standard shipments are shipping study samples,
clinical/development Batches, etc.
Yours truly,
AVANIR PHARMACEUTICALS

     
 
AUTHORIZED SIGNATORY
   

 



--------------------------------------------------------------------------------



 



SCHEDULE I
ACTIVE MATERIAL REIMBURSEMENT VALUE
For the purposes of the Agreement, the parties agree that the Active Material
Reimbursement Value shall be as follows:

                  ACTIVE MATERIAL         REIMBURSEMENT VALUE PRODUCT   ACTIVE
MATERIAL   ($USD)*
*** Bulk [***]
  Dextromethorphan
Hydrobromide   $[***] per kilogram
 
       
 
  Quinidine Sulfate   $[***] per kilogram

 

*   These prices are subject to change. The parties shall amend this Schedule I
to reflect any change in the price of the Active Materials charged by Avanir’s
suppliers, provided satisfactory documentation of such change is provided to and
accepted by Patheon.   ***   Certain confidential portions of this Exhibit were
omitted by means of blackout of the text (the “Mark”). This Exhibit has been
filed separately with the Secretary of the Commission without the Mark pursuant
to the Company’s Application Requesting Confidential Treatment under Rule 24b-2
under the 1934 Act.

 



--------------------------------------------------------------------------------



 



SCHEDULE J
QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

     
TO:
  AVANIR PHARMACEUTICALS
 
   
FROM:
  PATHEON INC.
 
   
RE:
  Active Materials quarterly inventory report pursuant to Section 2.2(a) of the
Manufacturing Services Agreement dated as of December 16, 2005 (the “Agreement”)

         
Reporting quarter:
       
 
 
 
   
 
       
Active Materials on hand at beginning of quarter:
      kg     (A)
 
 
 
   
 
       
Active Materials on hand at end of quarter:
      kg     (B)
 
 
 
   
 
       
Quantity Received during quarter:
      kg     (C)
 
 
 
   
 
       
Quantity Dispensed1 during quarter: (A + C — B)
      kg
 
 
 
   
Quantity Converted during quarter:
      kg 
(total Active Materials in Products produced)
 
 
   

Capitalized terms used in this report have the meanings given to such terms in
the Agreement.

         
DATE:
       
 
 
 
   
 
        PATHEON INC.    
 
       
Per:
       
 
 
 
   
Name:
       
Title:
       

 

1   Excludes any Active Material received or consumed in connection with
technical transfer activities or development activities, including, without
limitation, any regulatory, stability, validation or test batches manufactured
during the month.

 



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE K
REPORT OF ANNUAL ACTIVE MATERIAL INVENTORY RECONCILIATION AND CALCULATION OF
ACTUAL ANNUAL YIELD

     
TO:
  AVANIR PHARMACEUTICALS
FROM:
  PATHEON INC.
RE:
  Active Materials annual inventory reconciliation report and calculation of
Actual Annual Yield pursuant to Section 2.2(a) of the Manufacturing Services
Agreement dated as of December 16, 2005 (the “Agreement”)

             
Reporting Year ending:
                                                  
 
           
Active Materials on hand at beginning of Year:
                                          kg   (A)    
 
           
Active Materials on hand at end of Year:
                                          kg   (B)    
 
           
Quantity Received during Year:
                                          kg   (C)    
 
           
Quantity Dispensed2 during Year: (A + C — B)
                                          kg   (D)    
 
           
Quantity Converted during Year:
(total Active Materials in Products produced)
                                          kg   (E)    
 
           
Active Materials Reimbursement Value:
  $                                        / kg   (F)    
 
           
Target Yield:
                                          %   (G)    
 
           
Actual Annual Yield:
(( E / D) * 100)
                                          %   (H)    
 
           
Allowable Loss Factor
                                          %   (I)    
 
           
Shortfall: (((G — I - H) / 100) * F * D)
  $                                        
(if a negative number,   (J)    
 
  insert zero)        

 

2   Excludes any Active Material received or consumed in connection with
technical transfer activities or development activities, including, without
limitation, any regulatory, stability, validation or test Batches manufactured
during the Year.

 



--------------------------------------------------------------------------------



 



Capitalized terms used in this report have the meanings given to such terms in
the Agreement.
     DATE:                                        

          PATHEON INC.    
 
       
Per:
       
 
 
 
   
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



FINAL
SCHEDULE L
FORM OF WORK ORDER
( PATHEON LOGO) [a20103a2010301.gif]
WORK ORDER
UNDER
MANUFACTURING SERVICES AGREEMENT
DATED AS OF DECEMBER 16, 2005
WORK ORDER # •

     
1. Parties:
  Patheon Inc. & Avanir Pharmaceuticals
 
   
2. Product:
  •
 
   
3. Contract:
  This Work Order is governed by the terms of the Manufacturing Services
Agreement between the parties dated December 16, 2005.
 
   
4. Description of Services:
  See Project Scope (Part A).
 
   
5. Payment and Currency:
  See Budget Summary (Part B).
 
   
6. Additional Schedules:
   
 
   
7. Effective Date:
  •, 200•
 
   
8. Term of Work Order:
   

                  Patheon Inc.       Avanir Pharmaceuticals
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               

 



--------------------------------------------------------------------------------



 



Part A: Project Scope
[Project Scope for Work Order to be inserted here]

 



--------------------------------------------------------------------------------



 



Part B: Budget Summary
[Budget Summary for Work Order to be inserted here]

 